Case 1:19-cv-12425-DJC Document 1-1 Filed 11/27/19 Page 1 of 69

Commonwealth of Massachusetts

MIDDLESEX,SS. TRIAL COURT OF THE COMMONWEALTH
SUPERIOR COURT DEPARTMENT
CIVIL DOCKET NO.A SSL EVO 33 9Q

 

 

Pex cosy an , PLAINTIFF(S),
v
Mog gitahe nlecth Qnenin’ Ln ¢ ,_, DEFENDANT(S)
ert. ei SUMMONS

THIS SUMMONS IS DIRECTED TO Tagprahe Rertl Geta Vung (Defendant's name)

You are belng sued. The Plaintiff(s) named above has started a lawsuit against you. A copy of the
Plaintiff's Complaint filed against you is attached to this summons and the original complaint has been
filed in the Pragdlenacd Court, YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.
x Qerd
1. You must respond to this lawsuit in writing within 20 days. !f you do not respond, the court may decide
the case against you and award the Plaintiff everything asked for in the complaint. You will also tose the
opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect
to resolve this matter with the Plaintiff. If you need more time to respond, you may request an
extension of time in writing from the Court.
2. How to Respond. To respond to this lawsuit, you must file a written response with the court and mail a
copy to the Plaintiff's Attorney (or the Plaintiff, if unrepresented). You can do this by:
* Ae your signed original response with the Clerk’s Office for Civil Business, rid Court,
aasfeod cobe Gud ott (address), by mail or in person, AND sQorLO™
Wa “? Delivering or mailing a copy of your response to the Plaintiff's Attorney/Plaintiff at the following
address: re alan. 357 na ae, (R yW ae WA O28 |
3. What to include in your response. An “Answer” is‘one type of response to a Complaint. Your Answer
must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint.
Some defenses, called affirmative defenses, must be stated in your Answer or you may lose your right to
use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that are
based on the same facts or transaction described in the Complaint, then you must include those claims
in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
lawsuit. if you want to have your case heard by a jury, you must specifically request a jury trial in your
Answer or in a written demand for a jury trial that you must send to the other side and file with the
court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a
“Motion to Dismiss,” if you believe that the complaint is legally invalid or legally insufficient. A Motion
to Dismiss must be based on ane of the legal deficiencies or reasons listed under Mass. R. Civ. P. 12. If
you are filing a Motion to Dismiss, you must also comply with the filing procedures for "Civil Motions”
described in the rules of the Court in which the complaint was filed, available at

 

www.mass.gov,courts/case-legal-res/rules of court. I sy et ,
we NG See at!
A true copy Attest: .
Deputy Sheritf Sutfolk County

VP g.
Case 1:19-cv-12425-DJC Document 1-1 Filed 11/27/19 Page 2 of 69

 

 

 

 

 

DOCKET NUMBER
CIVIL TRACKING ORDER Trial Court of Massachusetts
(STANDING ORDER 1- 88) '1981CV03198 The Superior Court
CASE NAME: Michael A, Sullivan, Clerk of Court
Petrosyan, Stepan vs. Herb Chambers of Wayland, INC. et al .
Middlesex County
TO: Peter Kelman, Esq. COURT NAME & ADDRESS

Middlesex County Superior Court - Woburn
200 Trade Center
Wobum, MA 01801

Law Offices of Peter Kelman, Esq.
375 Totten Pond Rd Suite 102
Waltham, MA 02451-2010

 

 

TRACKING ORDER -F - Fast Track
You are hereby notified that this case is on the track referenced above as per Superior Court Standing
Order 1-88. The order requires that the various stages of litigation described below must be completed not later
than the deadlines indicated.

STAGES OF LITIGATION DEADLINE

 

SERVED BY | FILED BY HEARD BY

 

n'y

 

 

 

 

 

 

 

 

 

 

 

 

Service of process made and return filed with the Court - 01/29/2020

Response to the complaint filed (also see MRCP 12) , oO 02/28/2020 .

All motions under MRCP 12, 19, and 20 02/28/2020 03/30/2020 oarear2020
All motions under MRCP 15 02/28/2020 | 03/30/2020 04/28/2020
a socio, Lor oteted and depositions served and non-expert 08/26/2020 ‘

All motions under MRCP 56 09/25/2020 10/26/2020 " *, .
Final pre-trial conference held and/or firm trial date set - - - 02/22/2021
Case shall be resolved and judgment shall issue by oo . . 7 -_ | 11/01/2021

 

The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a later time.
Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.
This case is assigned to

 

DATE ISSUED ASSISTANT CLERK PHONE

10/31/2019 Maria Pantos (781)939-2781

 

 

 

 

 

Outesfe Prited: 10-31-2019 12:37:38 SCVO2 C2018
a. ~ Gase 1:19-cyw12425-DJC .Document 1-1. Filed 11/27/19 . Page 3 of 69.7 2 Loo:

rem

 

 

OOCKET NUMBER ;
CIVIL ACTION COVER SHEET hese qlassachusets
Ike) 354 8 P

 

 

PLAINTIFF(S): Stepan Petrosyan . idl
Middlesex

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADDRESS: 244 Bacan Streat
Wattham, MA 02451 DEFENDANT(S): Herb Chambers of Waytand, Inc., Maserall of North Amarica, Ine,
ATTORNEY: Peltor Kalman
AODRESS: 375 Totten Pond Road, Suits 102 ADDRESS; 533 Boston Post Road, Wayland, MA 01778
Waltham, MA 02451 One Chrysler Orve, Auburn Hills, Ml. 48328
BHO; 543059
TYPE OF ACTION AND TRACK DESIGNATION (see reverse side}
CODE NO. TYPE OF ACTION (spacity} TRACK HAS A JURY CLAIM BEEN MADE?
A041, BE1 BREACH OF CONTRACT; BUSINESS FRAUD F x} ves [] No
*If "Other" please describe:
Is there a claim under G.L. c. S3A7 (s this_s class actlon under Mass. R. Clv. P. 237
[xX] YES [J] No [j Yes

STATEMENT OF DAMAGES PURSUANT TO G.L. c. 242, § 3A

The following is a full, temizad and detailed statement of the facts on which the undersigned plaintiff or plaintiff's counsal relies to determine monoy damages.
For this farm, disregard double or treble damage claims; indicate single damages only.

TORT CLAIMS
(attach additional sheets as necessary)
A. Documented medical expenses to date:
1. Total hospital expenses §
2. Total doctor expenses a
3, Total chiropractic expenses &
4. Total physical therapy expenses a

5. Telal other expenses (describe below) $
Subtotat(A}: § ner

{6. Documented lost wages and compensation to date
5 Pp $7,026.50

C. Documented property damages to date
D. Reasonably anticipated future medical and hospital expenses $
E. Reasonably anticipated lost wages $
F, Other decumanted items of damages (describe betow) qo

 

 

 

 

 

 

 

 

 

|G. Briefly describe plaintiff's Injury, including the nature and extent of injury:
TOTAL (A-F):$47,026.50

SONTRACT CLAIMS
(attach additional sheets as necessary)
C) This action includes a claim involving collection of a debt incurred pursuant to a revolving credit agreement. Mass. R. Civ. P. 8.1(a).
Provide a detailed description of claim(s):
TOTAL: $ 47,026.50

Defendant's failure to honor terms of a warranty contract ee
Signature of Attorney/ Unrepresented Plaintiff: i x t y Date: 10/31/2019

 

RELATED ACTIONS: Please provide the case number, casa name, and county of any related actions pending in the Superior Court.

 

CERTIFICATION PURSUANT TO SJC RULE 1:18
| hereby certify that | have complied with requirements of Rute 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC
Rule 1:18) requiring that | provide my clients with information about court-connacted dispute resolution services and discuss with them the

advantages and disadvantages of the is methods of,dispute resolution.
Signature of Attorney of Record: yo Date} 0 ty | ] Lo { 4
| \

 

 
Case 1:19-cv-12425-DJC Document 1-1 Filed 11/27/19 Page 4 of 69

 

CIVIL ACTION COVER SHEET INSTRUCTIONS |
SELECT CATEGORY THAT BEST DESCRIBES YOUR CASE

AC Actions Involving the Stnte/Munictoality * ER Equitahlo Romedios BP Roal Proporty
AAT Contract Action involving Commonwealth, DO1 Specific Performance of a Contract {A) C01 Land Taking F)
Munidpatity, MBTA, etc. {A} 602 Reach and Apply (F) C02 Zoning Appeal, G.L. c. 40A )
AS1 Tortlous Action Invelving Commonwealth, 003 tnjunctlon (F) C03 Dispute Conceming Title {F)
Munielpality, MBTA, ate. 604 Refornv Cancel Instrument ) C04 Foreclosure of a Mortgage (X)
AC1 Real Property Action invatving 005 Equitable Replavin {(F) 0S Condominium Lien & Charges {X)
Commonwealth, Municipality, MBTA ete. (A) O08 Contribution or Indemnification (F) CS9 Other Real Property Action {F}
AD1 Equity Action Invelving Commonwealth, D07 Imposition of a Trust (A)
Municipality, MBTA, ete. (A) 008 Minority Sharehoider’s Sult {A) MG Miscollsneeus Civil Actions
AE1 Administrative Action Invoiving 009 Interferance In Contractual Retatlonship {F)
Commonwealth, Municipality, MBTA,etc, {A} O10 Accounting “A E18 Foreign Olsrovary Proceeding )
011 Enforcement of Restrictiva Covanant = (F} £97 Prisoner Habsas Corpus (x)
CN ContractiBusinoss Cages 012 Dissolution of a Partnership F) E22 Lottery Assignment, GL. ¢, 10, § 28 ®)
O13 Declaratory Judgment, G.L. ¢, 231A (A)
AOI Services, Labor, and Materials (F) D4 Dissolution of a Corporation (F) AB Abuge/Harasemont Pravontion
AO2 Goods Sold and Delivered (Fy 099 Other Equity Action (F)
A03 Commarelai Paper (F) G15 Abuse Prevention Petition, G.L.¢. 208A (X)
AO4 Emplayment Contract (F) PA Civil Actions Involving Jacarcomtod Party + E21 Protection from Harassmoent, G.L. c. 258E(X)
AOS Cansumer Revolving Credit-urcp.a1 {F) -
AQG Insurance Contract (F) . AA Administrative Civil Actions
AOS Sale or Lense of Real Estata (F) PAt Ineoonted Pune an “)
At2 Construction Dispute A E02 from Administrative Agency,
Aid Interpteader a“ PB1 Tortious Action involving an eo 30A Agency 9)
BA1 Gavemance, Conduct, intamal incarcerated Party . (A) E03 Cartiorari Action, G.L. ¢. 249, §4 )
Affairs of Entities (a) PC1 Real Property Action Invotving an E05 Confirmation of Arbitration Awards )
BA3 Llability of Shareholders, Directors, Incarcerated Party ) E06 Mass Antitrust Act, GL. c. 93,58 tA)
Officers, Partners, atc. (a) PO1 Equity Action involving an EO7 Mass Antitrust Act, GL. 6. 93,§8 0
BBt Shareholder Derivative (A) Incarcarsted Party (Fy E08 Appointment of a Recelver «
B2 Securities Transactions (A} PE’ Administrative Action invatving an £09 Construction Suraty Bond, G.L. c. 149,
C1 Mergars, Consolidations, Sates of Incarcerated Party (F) §§ 28, 208 (A)
Assels, Issuance of Debi, Equity, atc. {A} E10 Summary Process Appeal ®)
Bot ea Property Trad (A) IB Torts E11 Workers Compensation (X)
etary Information or Trade E16 Auto Surcharge Appeal x
Secrets a) 803 Motor Vehicie Negligence - Parsonat E17 Chil Rights Aa, a 12, § 11H a
BG1 Financial InstitutionsFunds (A) injuryiProperty Damage (F) E24 Appeal fram District Court
BH} Vielation of Antitrust or Trade 804 Oiher Negligence - Personal Commitment, G.L. 6.123, § 9(b) 9)
Regulation Laws (A) injury!Proparty Damage {F) E25 Pleural Registry (Asbestos cases)
A99 Other ContractiBusiness Action - Specity (F} aoe Products Sa leat (A) E84 Forfelture, G.L. ¢. 265, § 68 *”
807 Malproctice . Oth “ E95 Forfeiture, G.L. c. 946, § 47 ()
. . alpractice - Other (A) E99 Other Administratve Action )
Choose this case type if ANY party is the BOS Wrongful Death - Non-medical (A) 201 Madical Malpractice ~ Tribunal onty,
Commonwealih, a municipality, the MBTA, or any 515 Defamation (A) GL. c. 231, § 698 ' rt
other govermmental entity UNLESS your casa is a B18 Asbastos (A) 202 Appeal Bond Denial i
case type listed undar Administrative Civil Actions B20 Personal Injury - Slip & Fatt F)
(AA). Bat Envimnmental (F) SO Sox Offender Reviow
B22 Employmant Discrimination (F)
t Choose this case type if ANY party is an BE1 Fraud, Business Torts, atc. (A)
incarcerated party, UNLESS your casa Is a case BSS Other Tortlous Action F} eta SOP pettion Gare. TRA gO ° a)
type listed under Administrative Civil Actions (AA) _—
orls a Prisoner Habeas Corpus cane (E97). RE. Summary Brocoss (Real Proporty) RC Restricted Clyil Actions
S01 Summary Process - Residential (x) E19 Sex Offender Registry, GL. ¢. 6, § 178M (X}
$02 Summary Process - Commercial GL et
Non-rasidantlal (F) E27 Minor Seeking Consent, GL. 6,112, § 12S(X)

TRANSFER YOUR SELECTION TO THE FACE SHEET

EXAMPLE:

CODE NO. TYPE OF ACTION (specify) TRACK HAS A JURY CLAIM BEEN MADE?
[x] YES [] No

B03 Motor Vehicle Negligence-Personal Injury —E_.

STATEMENT OF DAMAGES PURSUANT TO GL. c. 212, § 3A

DUTY OF THE PLAINTIFF - The plaintiff shall set forth, on the face of the civil action cover sheet (or attach additional sheets as necessary), a
statement specifying the facts on which the plaintiff relies to determine money damages. A copy of such civil action cover sheet, including the
statement as to the damages, shall be servad with the complaint. A clerk-magistrate shal! not accept for filing a complaint, except as
otherwise provided by law, unless it is accompanted by such a statement signed by the attornay or self-represented litigant.

DUTY OF THE DEFENDANT - If the defendant believes that the statement of damages filed by the plaintiff is inadequate, the defendant may
file with his/her answer a statement specifying the potential damages which may result if the plaintiff prevails.

A CIVIL COVER SHEET MUST BE FILED WITH EACH COMPLAINT.
FAILURE TO COMPLETE THIS COVER SHEET THOROUGHLY AND ACCURATELY
MAY RESULT IN DISMISSAL OF THIS ACTION.
uw. Case d:19-cv-12425-DJC_ Doeument 1-1 Filed 11/27/19 .Page 50f69>- 3.

 

COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX‘ss SUPERIOR COURT DEPT.
CIVIL ACTION NO.14GI VOR 14 @

 

STEPAN PETROSYAN,
Plaintiff

Vv.

HERB CHAMBERS OF WAYLAND,
INC.,

and

MASERATI NORTH AMERICA, INC.,
Defendants

 

 

PLAINTIFF’S COMPLAINT AND JURY DEMAND

INTRODUCTION
Plaintiff, Stepan Petrosyan (“Mr. Petrosyan”), brings this complaint against
the Defendants for violations of multiple laws. The gravamen of Mr. Petrosyan’s
complaint is that Herb Chambers of Wayland, Inc. (“Herb Chambers”) negligently
serviced or failed to service a Maserati (the “Maserati*) that Mr. Petrosyan had
leased from Herb Chambers. Herb Chambers’ failure to adequately service Mr.
Petrosyan’s Maserati led to a diagnosis that the Maserati’s engine needed to be

replaced. Herb Chambers estimated the cost of such a repair to be approximately
Bow -nee «mea an CaSed1aacv2t2425-DIC.. Rocumentt1. Filed U2 7/40. Page 6 Of 6 mann. semen

$29,000. Herb Chambers advised Mr. Petrosyan that such a repair would be
covered under the new car warranty issued by the car’s manufacturer, Maserati
North America, Inc, “(MNA”).

However, Herb Chambers mislead the plaintiff. After several exchanges
between representatives of Herb Chambers and representatives of MNA, MNA
declined to honor its obligations to replace the engine under its new car warranty.
The reasons that MNA provided to justify its refusal to honor the warranty contract
were contrived, based on incorrect facts, and had no basis in the language of the
warranty contract. The spurious logic of MNA epitomized unfair acts and
deceptive practices that the Massachusetts legislature and courts have declared
unlawful, in several different contexts.

This situation is rendered even more egregious than the typical consumer
fraud scenario because of the fact that this deceptive scheme required the
coordinated efforts of the two Defendants. The facts will show that Herb Chambers
conspired with MNA to develop a story to: (a) camouflage the negligence of Herb
Chambers in failing to adequately service the Maserati; and, to (b) conceal from
Mr. Petrosyan the contractual liability of MNA under its warranty to pay for the
consequences of Herb Chamber’s negligence. Because of the conspiratorial
activities of Herb Chambers and MNA, the Defendants should be held accountable
and punished for their violations of statutory provisions in the federal Racketeer

Influenced and Corrupt Organizations Act (“RICO”).
- ai

‘o-, + Gase 1:19-cy-12425:DIC Document, Filed 11/27/12. Page Z of 69.

so ln wee ee. ad

 

In addition to violations of RICO, the Defendants have violated numerous
State consumer protection laws, including but not limited to Mass. Gen. Laws Ch.
93A (Regulation of Business Practices for Consumer Protection); Mass. Gen. Laws
Ch. 93B (Regulation of Business Practices Relative to Motor Vehicle Dealers and
Manufacturers); and Mass. Gen. Laws Ch. 176D (Unfair Acts and Deceptive
Practices in the Business of Insurance).

All of these statutes entitle the plaintiff to the recovery of treble damages,

attorneys fees and other damages as this court sees fit to impose.

I. PARTIES
1, Plaintiff, Stepan Petrosyan, (“Mr. Petrosyan”) is an individual residing at

244 Bacon Street, Waltham, County of Middlesex, Massachusetts, 02451.

2. Defendant, Herb Chambers of Wayland, Inc. (“Herb Chambers”), is a
domestic profit corporation with a principal place of business located at 533 Boston

Post Road, Wayland, County of Middlesex, Massachusetts, 01778.

3. Defendant, Maserati North America, Inc. (“MNA”), is a corporation
incorporated under the jurisdiction of Delaware with a principal place of business

located at One Chrysler Drive, Auburn Hills, Michigan 48326.
 

 

It. JURISDICTION
4, Subject matter jurisdiction is conferred upon this Court pursuant to the
Several statutes the Plaintiff alleges the defendants to have violated, including but
not limited to Mass. Gen. Law Ch. 93A, Section 9 (1); Mass. Gen. Law Ch. 93B,
Section 2; Mass. Gen. Law Ch. 93A, Section 9 (1) as applied to claims brought
pursuant to Mass. Gen. Law Ch. 176D Section 3, clause 9; and pursuant to the

principles of concurrent jurisdiction as applied to 18 U.S.C. Section 1965.

5. Personal jurisdiction is conferred upon this Court pursuant to the
Massachusetts Long Arm Statute, Mass, Gen. Laws Ch. 223A, §3(a), as a result of
the Defendant MNA’s transaction of business in Massachusetts, which is causally

related to the causes of action asserted herein.

Ill. COMMON FACTUAL ALLEGATIONS

 

6. Mr. Petrosyan is currently employed by Star Market as the Store Director
of its store located in Allston, Massachusetts. As his title suggests, Mr. Petrosyan
is the chief executive in charge of running this store. He is responsible for

overseeing all aspects of the operations of the store, including supervising
: Mt tare s Case-.1:19-cv-12425-DIJC...Document 1:1... Ejled 41/27/19...Page @of.69 rite gl

a a e tenho

approximately 140 employees who work at the store. Mr. Petrosyan has worked
for Star Market for 17 years. He started as a clerk who gathered shopping carts and

stocked shelves.

7. In addition to his full-time job, Mr. Petrosyan also attends the McCallum
Graduate School of Business at Bentley University where he is enrolled in the

Master of Business Administration degree program.

8. Herb Chambers is a car dealership located in Wayland, Massachusetts that

specializes in selling foreign luxury automobiles to the public.

9. MNA is a manufacturer of luxury automobiles.

A. The Lease is Executed.

 

10. On or about November 12, 2016, Mr. Petrosyan leased a new Maserati
automobile from Herb Chambers. The vehicle ID Number is:
ZAMS7RTA0H123128967 (the “Maserati”). On this date Petrosyan executed a
Closed-End Motor Vehicle Lease Agreement with Herb Chambers for the Maserati

(the “Lease”). See Exhibit 1, a copy of the first page of the Lease.
ed

bene. Lae on Case -cval2d25sDIC. Documentt+17. Biled41/27/19* PagekO.a 62° en eb

11. On the same date, Herb Chambers directed Petrosyan to execute a Motor
Vehicle Purchase Contract for the Maserati (the “Purchase Contract”). See Exhibit
2. It is not clear why Herb Chambers directed Mr. Petrosyan to execute the
Purchase Contract when Mr. Petrosyan did not purchase the Maserati. Moreover,
the Purchase Contract lacks the basic information one would expect to find in such
an agreement including the purchase price of the Maserati. While the Herb
Chambers’ reason for directing Petrosyan to sign such an agreement is unclear,
language in this Purchase Contract will become relevant later on when analyzing

the terms of the MNA Warranty that govern this transaction.

12. At all times relevant hereto, Mr. Petrosyan has complied with all terms of
the Lease. In fact, to this day, Mr. Petrosyan is current with respect to all payments
he is obligated to make under the Lease, even though Mr. Petrosyan has not driven

the car since March of 2019.

B. Mr. Petrosyan Complies with the Maintenance Requirements of the _

Lease.
13. Section 24 of the Lease requires Mr. Petrosyan to maintain and service the

Maserati as recommended in the owner’s manual. Section 24 of the Lease states in
part:

You will maintain, service and repair the Vehicle as recommended
in the owner’s manual and as needed to keep the Vehicle in good
r.
ke.

wee ee

. Case.1:19-cv-12425-DJC Document 1-1..:Filed 11/27/19 . Page 14 of 69... +> 2

operating condition and free of physical | damage. ... You will
maintain records of all repairs and maintenance.
14, During his time as a lessee, Mr. Petrosyan used the Maserati almost
exclusively for local transportation. He drove the car to and from his job at Star
Market which is 8 miles from his home in Waltham. In addition, Mr. Petrosyan
typically travelled to Bentley University, a mere 1.5 miles from Mr. Petrosyan’s
home. As a consequence, Mr. Petrosyan drove the Maserati on average fewer than

1,000 miles a month.

15. | When Herb Chambers delivered the Maserati to Mr. Petrosyan, the Maserati
came with a booklet entitled “Maserati Ghibli — Quick Reference Guide” (the

“Reference Guide”), No other owner’s manual was included.

16. Exhibit 3 contains a copy of the cover page to the Reference Guide and a
copy of page 91 of the Reference Guide. The section entitled “Scheduled
Maintenance” starts on page 91. This section contains a chart entitled “Scheduled
Maintenance Plan.” Row 3 of the chart states that the engine oil and filter should

be replaced every 12,500 miles. See Exhibit 3, page 91.

 

17. OnDecember 12, 2017, Mr. Petrosyan had the oil changed in the Maserati,

All manufacturer’s recommendations were followed. See Exhibit 4, a copy of the
Le ae nies, RSS Oe 11 9-Cv-1 2425-DIC Document ei. Filed 11/2749: Page| 2.0f 69—s- ted

 

maintenance receipt that the mechanic, American Auto Collision, gave Mr.
Petrosyan when it performed these services. At that time, the Maserati had 11,205
miles on it. This was fewer miles than the 12,500 mile interval recommended by
the Reference Guide. Mr. Petrosyan had the oil changed at American Auto

Collision because it was located less than a mile from his Star Market.

18. On January 2, 2019, Mr. Petrosyan had the Maserati’s oil changed a second
time. All manufacturer’s recommendations were followed. See Exhibit 5, a copy
of the maintenance receipt that the mechanic, American Auto Collision, gave Mr.
Petrosyan when it performed these services. At that time, the Maserati had 22,572
miles on it, or 11,367 miles since Mr. Petrosyan’s first oil change. Again this was

well within the recommended 12,500 mile interval set forth in the Reference Guide.

19. No other service was performed on the Maserati until Mr. Petrosyan
contacted Herb Chambers in February of 2019 to schedule some routine recall work

about which he had been notified by MNA.

Cc. Mr. Petrosyan Contacts Herb Chambers.
20. On February 25, 2019, Mr. Petrosyan contacted Herb Chambers for two

reasons. First, Mr. Petrosyan called to schedule a service appointment for the recall

work that MNA had suggested for the car.
 

21. Second, Mr. Petrosyan had noticed in the two days prior to February 25,

that the check engine light had been coming.on and going off, flickering so to speak.
Mr. Petrosyan told a Herb Chambers service representative about this and inquired

if this condition required an immediate service appointment.

22. The Herb Chambers service representative told Mr. Petrosyan that as long
as the check engine light did not stay on, there was no urgency for the Maserati to
be serviced. The service representative confirmed with Mr. Petrosyan that the
check engine light did not remain on. The Herb Chambers service representative
said that the condition causing the check engine light to go on and off would be
examined when Mr. Petrosyan came in for the recall work.

23. As a consequence, the Herb Chambers service representative scheduled a
service appointment for March 7 to perform the recall work and to examine the

engine.

24. Three days later, Mr. Petrosyan noticed a clunking sound coming from the
car’s engine. Mr. Petrosyan was concerned about the sound. He immediately
called Herb Chambers again and discussed the presence of the sound with a

representative from the service department. The service representative told Mr.
Petrosyan that this condition was not uncommon in Maserati vehicles and that, once
again, there was no need for the car to be serviced immediately. The service
representative reassured Mr. Petrosyan that the engine would be examined when

Mr. Petrosyan brought his car in for the service appointment on March 7.

25. Mr. Petrosyan continued to drive the Maserati per his ordinary routines
between the time he spoke with Herb Chambers on February 28 and when he
brought the car in on March 7. That is to say that Mr. Petrosyan continued to drive

his car to work and to school and took no other trips out of the ordinary.

D. Mr, Petrosyan Brings the Maserati to Herb Chambers for Service.

26. On March 7, 2019, as scheduled, Mr. Petrosyan brought the Maserati to

Herb Chambers for his service appointment.

27. Mr. Petrosyan was given a “loaner” vehicle and left the Maserati with Herb

Chambers.

28. Five days elapsed before Mr. Petrosyan next heard from Herb Chambers.
On March 11, Mr. Petrosyan received a call from the service manager. The service

manager told Mr. Petrosyan that the Maserati needed a new engine.

10

OL... Case 1:19-cyv-12425-BJC . Document 1-1. Filed 11/27/19 Page 14 of 69 2
Poe. WL. Case. 1:19:¢v-12425-DJC, ‘Document 1-1 : Filed 11/27/19 ;Page 15 of 69.0.

= eee ewe wet eee ewe

29. Mr. Petrosyan asked the service manager what was wrong with the engine.
Mr. Petrosyan did not receive an answer to that question. To this day, Mr.
Petrosyan does not know the reason Herb Chambers and Maserati believe his car

needs a new engine.

30. Instead of answering Mr. Petrosyan’s question, the Herb Chambers service
manager told Mr. Petrosyan not to worry about the fact that a new engine was
needed. The manager told Mr. Petrosyan that a replacement engine would be

covered by the MNA new car warranty. Then the following events ensued.

E. The Dialogue among Mr. Petrosyan, Herb Chambers and MNA.

31. | Herb Chambers told Mr. Petrosyan that it would represent him and contact
MNA regarding Mr. Petrosyan’s warranty claim. In fact, Herb Chambers told Mr.
Petrosyan that its service manager, Michelle Petrarca, would be his advocate when
dealing with MNA. See Exhibit 6, an email from Ms. Petrarca to Mr. Petrosyan,

dated March 29, 2019,

32. In her March 29, 2019 email to Mr. Petrosyan, Ms. Petrarca wrote the

following:
Lowe. sade Case 1:19-cv-12425-DJC -Dacument1-1 Filed11/27/19. Page 16 of 69 -. .

We are here to advocate for you. ... 1 am an advocate Sor you and
I think that maybe you might have been th inking I was not on your
side, I do need to give you all of the information and don’t want ‘you
to get caught off guard.

33. Mr. Petrosyan complied with Ms. Petrarca’s request that she act as his
advocate. From that moment on, Mr. Petrosyan had no direct contact with MNA
and all communications were conducted by Ms. Petrarca on behalf of Mr.

Petrosyan.

34. Shortly thereafter, Ms. Petrarca informed Mr. Petrosyan that MNA wanted
to see Mr. Petrosyan’s maintenance records. Mr. Petrosyan delivered to Ms.

Petrarca the records attached as Exhibits 4 & 5.

35. After receiving these maintenance records, Ms. Petrarca contacted Mr.
Petrosyan again. She told him that MNA did not accept those maintenance records
as proof of his maintenance of the Maserati. She told him that MNA stated that
those maintenance records did not comply with the warranty requirements for proof
of service. She told Mr. Petrosyan that MNA required maintenance receipts that

were typed in order to comply with the warranty requirements.

12
oa mere Nat ee

cern Lasceninmshibcasansite .

36. Mr. Petrosyan went back to American Auto Collision, which had done the
oil changes, and asked for typed maintenance receipts. American Auto Collision
complied and gave Mr. Petrosyan two typed maintenance receipts, one for the oil
change done on December 12, 2017 (Exhibit 7) and one for the oil change done on
January 2, 2019 (Exhibit 8). These maintenance receipts are referred to herein as

the “Maintenance Receipts.”

37. Mr. Petrosyan then delivered these two typed Maintenance Receipts to Ms.

Petrarca.

38. On April 17, 2019, more than five weeks after Mr. Petrosyan brought his
Maserati to Herb Chambers, Ms. Petrarca informed Mr. Petrosyan that MNA would

not cover the cost of the repair to replace the engine in his Maserati.

39. | On April 17, 2019, Mr. Petrosyan returned the Herb Chambers loaner car
he had been driving. Further he had his Maserati towed to his home in Waltham

where it has remained, sitting in Mr. Petrosyan’s driveway, undriven since that date.

40. On April 22, 2019, Ms. Petrarca emailed Mr. Petrosyan and informed Mr.
Petrosyan that the cost to replace the Maserati engine would be $28,703.09. See

Exhibit 9.

13

ne

. yet! Case 119-cv-12425-DJC Document-4-1 Filed.11/27/19..Page 17 of 69»... +.
MB LBS BACAR RRLIA 2 So PAG 2s RAAT ads FORA TLL PANS AR OED oo sects in

 

ee te

- owe

F, The April Invoice.
41. | When Mr. Petrosyan retrieved his Maserati, Herb Chambers gave him an

“mvoice”, invoice number 31179, with an invoice date of April 17, 2019, At the
top of the invoice a legend reads, “Promised: 13:36 07 March 19.” A copy of

invoice 31179 is attached as Exhibit 10 (the “April Invoice”).

42. The April Invoice sets forth the reasons that MNA declined to honor its
warranty obligation to pay for the cost of a replacement engine in Mr. Petrosyan’s

Maserati.

43. Page 2 of the April Invoice contains an entry with the following heading,
“CLIENT STATES CHECK ENGINE LIGHT IS ON 57 CHECK ENGINE

LIGHT ON KNOCKING SOUND COMING FROM ENGINE.”

44. The entry below the heading goes on to state in part:

Engine knocking and low oil pressure light on. Checked oil level, oil is
full. Scanned for codes, found oil pressure low code. Vehicle was driven
fo dealer even with the low oil pressure warning light on. ... There is a
clear knocking noise coming from the oil sump area. Oil does not look to
have and [sic] fuel or metal in it, ... Maserati requested invoices from
owner for services done. Attached invoices that were provided as well as
receipts that were provided to service. Warranty response from Maserati
as follows, ‘Attached maintenance receipts are not valid per Maserati
requirements. No invoice number on them, no customer Signature, and

14
[ast x. L/Gase119-cv-12426-DIC...Document 1-1 - Filed 11/27/19 Page-19 of 69.

oe

no indication that they were paid. The invoice also states that the
customer provided the oil and the OEM filter.’ Advised client no warranty
repairs available at this time.

G. The Maserati Warranty.

45. As mentioned in Paragraph 11, when Mr. Petrosyan executed his Lease for
the Maserati, Herb Chambers also asked Mr. Petrosyan to execute a Purchase
Contract. See Exhibit 2. In the middle of Purchase Contract, enclosed in a small
box, is the following entry:
WARRANTY INFORMATION

This vehicle carries an express warranty. Purchaser may obtain

a copy of such warranty from the dealer upon request at time of

order and will receive the warranty at time of delivery.
46, | When Mr. Petrosyan took delivery of the Maserati from Herb Chambers, a
booklet entitled “Maserati Ghibli Warranty Card” was located in the glove box of
the Maserati. See Exhibit 11, (the “Warranty Card”), which is a copy of the cover

of the booklet, and excerpts from certain other pages. No other document was

delivered with the Maserati containing warranty information.

47. Page 9 of the Warranty Card is entitled Limited Warranty. It sets forth
the conditions precedent that a purchaser of a Maserati automobile must follow in

order to obtain the benefit of the Limited Warranty. It is included in Exhibit 11.
 

erin

A mee ee , woe mw le ee ee we

Cee ae Rae Aa acy $a eS PIE Documenta 1 Fle MATL 0 Rag 220. 0F GO cen oy

48. Page 12 of the Warranty Card is entitled Exclusions from Warranty.

Pages 12 and 13 are included in Exhibit 11. Nowhere in this section does MNA

 

set forth an affirmative requirement for a purchaser of a Maserati to provide
maintenance records of any particular quality, or bearing any particular

characteristics, in order to make a warranty claim.

49. Page 24 of the Warranty Card is entitled Owner Obligations. It is included

in Exhibit 11. It contains the following paragraph:

 

It is also your responsibility to keep a copy of all repair records and
receipts as well as records of all maintenance services performed,
including engine and oil filter changes. Records of these services
may be requested for substantiation of proper maintenance, and
Should be transferred to each subsequent owner.

50. The section on Owner Obligations says nothing further regarding any pre-

requisites needed to verify the adequacy of maintenance records.

H. The Alleged Inadequacy of Mr. Petrosyan’s Maintenance Receipts.

51. On April 9, Ms. Petrarca emailed Mr. Petrosyan with the news that MNA
had rejected the adequacy of the Maintenance Receipts and therefore refused to
cover the costs of the engine replacement under the MNA Warranty. See Exhibit

12.

16
Kn! Case 1.19 .Cvs2425-DIC_.Posument1-1; Filed 14/2749 Page 24 of 69 3. ny

52. The April Invoice restated the language used by Ms. Petrarca ver batim. As
set forth above in Paragraph 41, the April Invoice stated in part:
Warranty response from Maserati as follows, ‘Attached
maintenance receipts are not valid per Maserati requirements,
No invoice number on then, no customer Signature, and no
indication that they were paid. The invoice also states that the
customer provided the oil and the OEM filter.’ Advised client no
warranty repairs available at this time.
53. The reasons that Herb Chambers, as the agent for MNA, conveyed to Mr.
Petrosyan for the inadequacy of Mr. Petrosyan’s Maintenance Receipts were false:

intentional misstatements of fact and of the terms of the warranty contract, as

explained below.

54. First, as set forth above in paragraphs 45 — 50, the MNA Warranty imposed
none of the requirements to prove the legitimacy of maintenance records that MNA
cited as reasons for disallowing those records. MNA fabricated these requirements

in an effort to deprive Mr. Petrosyan of the benefits to which he was entitled.
55. Second, each of the Maintenance Receipts had an invoice number on them.
In the upper right hand comer of each Maintenance Receipt is a field with the

legend “Workfile ID.” This is the invoice number.

56. Third, each Maintenance Receipt is stamped “PAID” on page 2.

17
- dwg’ ih te » Case di19-cvid2425-DJGDocument1-1 Filed 127/19... Page 22,0169...

57. Fourth, while the Maintenance Receipts were not signed by Mr. Petrosyan,
American Auto Collision did not require Mr. Petrosyan to have signed such a
document. It is not a custom in the industry (or for that matter in any other similar
consumer transaction) for a customer to sign a receipt indicating that the customer
has paid service provider. It may be an industry custom to require a customer to
sign an estimate authorizing a mechanic to perform services, but not to indicate that

an invoice has been paid.

58. Fifth, it is true that Mr. Petrosyan supplied American Auto Collision with
the appropriate oil and filter for the oil change. Each Maintenance Receipt recites
the OEM part number for all the component parts that Mr. Petrosyan supplied, and

all such part numbers correspond to the appropriate Maserati part number.

59. For all of the above reasons, it was unlawful for MNA to refuse to honor
the terms of the Warranty based on the alleged inadequacy of the Maintenance

Receipts Mr. Petrosyan provided Herb Chambers.

I. The Aftermath.
60. Since retrieving the Maserati from Herb Chambers on April 17, 2019, Mr.

Petrosyan has kept the car in the driveway of his parent’s home in Waltham. See

18
_ 3 (Case 1:19-¢ved2d25-DJe . Document 1-1 Filed 11/27/19. Page 230169. -

 

Exhibit 13, a picture of the Maserati in his parent’s driveway. He has not driven it

since retrieving it from Herb Chambers.

61. Mr. Petrosyan has continued to make his monthly lease payments and has
fulfilled all other financial obligations under the lease. See Exhibit 14. To date,
Mr. Petrosyan has spent $8,434 for on-going expenses to maintain his lease and his

financial obligations as a lessee.

62. Mr. Petrosyan’s lease expires February 12, 2020. At the termination of the
lease, Mr. Petrosyan has an option to purchase the Maserati for $38,592.50. The

estimated value of a 2017 Maserati Ghibli with no functioning engine is $0.00.

63. Mr. Petrosyan attempted to settle this dispute amicably with the Defendants
during the summer of 2019. Mr. Petrosyan engaged counsel who sent to the
Defendant’s a letter dated July 10, 2019, in which counsel presented Mr.
Petrosyan’s version of the facts and requested that the Defendant’s respond within
30 days in an effort to resolve the dispute (the “July 10 Letter”). See Exhibit 15,

letter from Peter Kelman, Esq. to Herb Chambers and MNA.

64. | MNA did not respond to the July 10 Letter.

19
La Son ee wi Case 1:19-Cv:42425-DJC . Document-1-1 | Filed 11/27/19 -Page.24.0f 69: °° mes ety

Pe em

ant dessa . a

65. Counsel to Herb Chambers replied by letter on August 8, 2019. See Exhibit
16. In its letter, Herb Chambers admitted no liability and merely pointed an
accusatory finger at MNA. Herb Chambers failed to address any of the claims of
negligence and unfair acts and deceptive practices ascribed to it that were detailed
in the July 10 Letter. Further, Herb Chambers made no offer to settle Mr.
Petrosyan’s claim. No substantive discussions took place between counsel for Herb

Chambers and Mr. Petrosyan after August 8.

COUNT I—- NEGLIGENCE v. HERB CHAMBERS

66. Plaintiff repeats, realleges, and incorporates by reference the allegations

contained in Paragraphs | through 65 above, as if specifically set forth herein.

67. At all times relevant hereto, Defendant, Herb Chambers, provided

automotive service to Mr. Petrosyan’s Maserati relative to the events described

herein.

68. | Herb Chambers owed a duty of care to Mr. Petrosyan to service his Maserati

in a professional, workmanlike manner.

20
» tira «Case. 1:29-cv-12425-DJC. .Document:1-1 Filed. 11/27/29. .Page.25 0f69. , 06 sd

 

69. Herb Chambers failed to perform professional and workmanlike services on
Mr. Petrosyan’s Maserati, as more fully described herein, and thereby breached its

duty of care owed to Mr. Petrosyan.

70. Asa direct and proximate result of Herb Chambers’ breach of its duty of
care owed to Mr. Petrosyan, Mr. Petrosyan has suffered the harm more fully

described herein.

COUNT II - BREACH OF CONTRACT v. MNA

 

71. Plaintiff repeats, reatleges, and incorporates by reference the allegations

contained in Paragraphs 1 through 70 above, as if specifically set forth herein.

72. At all times relevant hereto, Defendant, MNA, had a contract to provide
certain obligations to Mr. Petrosyan pursuant to the terms of the MNA Warranty.
Mr. Petrosyan provided good and valuable consideration in order to obtain the
benefit of the MNA Warranty as the cost of the MNA Warranty was bundled into

the price of the Maserati.

73. MNA breached the terms of its Warrant contract with Mr. Petrosyan when
MNA failed to honor its obligation to pay for the cost of a replacement engine in

the Maserati.

21
err

ap &
o ba nendeneatiahiaiee’

Pocumenitet, Filed 12 7co— Page 26 of Clcsrte oad

 

 

74. |MNA’s breach of its contractual obligations have caused harm to Mr.

Petrosyan in the manner described herein.

COUNT Ii — UNFAIR AND DECEPTIVE ACTS AND PRACTICES IN
VIOLATION OF MASS. GEN. LAWS CH. 93B vy. HERB CHAMBERS

 

75. Plaintiff repeats, realleges, and incorporates by reference the allegations

contained in Paragraphs | through 74 above, as if specifically set forth herein.

76. At all times relevant hereto, Defendant, Herb Chambers, was a distributor
of motor vehicles, engaged in the sale of motor vehicles within the Commonwealth

of Massachusetts as such terms are defined by Mass. Gen. Laws Ch. 93B, Sec lL.

77. Defendant, Herb Chambers, engaged in actions, described in more
particular detail elsewhere herein, in bad faith which were unconscionable and

which caused damage to Mr. Petrosyan.

COUNT IV — UNFAIR AND DECEPTIVE ACTS AND PRACTICES IN
VIOLATION OF MASS. GEN. LAWS CH. 93B v. MNA

 

78. Plaintiff repeats, realleges, and incorporates by reference the allegations

contained in Paragraphs 1 through 77 above, as if specifically set forth herein.

22
2... Case 1:19-cy-12425-DJC: Document 1-1, Filed 11/27/19 Page .27-0f 69. -, -:..---

 

79. Atall times relevant hereto, Defendant, MNA, was a manufacturer of motor
vehicles, engaged in the sale of motor vehicles within the Commonwealth of

Massachusetts as such terms are defined by Mass. Gen. Laws Ch. 93B, Sec 1.

80. Defendant, MNA, engaged in actions, described in more particular detail
elsewhere herein, that were arbitrary, in bad faith and unconscionable and which

caused damage to Mr. Petrosyan.

COUNT V - UNFAIR AND DECEPTIVE ACTS AND PRACTICES IN
THE BUSINESS OF INSURANCE IN VIOLATION OF MASS. GEN.
LAWS CH. 176D v. MNA

 

81. Plaintiff repeats, realleges, and incorporates by reference the allegations

contained in Paragraphs | through 80 above, as if specifically set forth herein.

82. Atall times relevant hereto, Defendant, MNA, was a person engaged in the
business of the sale of insurance contracts within the Commonwealth of

Massachusetts as such terms are defined by Mass. Gen. Laws Ch. 176D, Sec 1.

83. The MNA Warranty is a contract of insurance as defined by Mass. Gen.

Laws Ch. 176D, Sec. 1.
bidet crqandem ars PASE ALO -CV-12425-DIG..Dacument 1-1,.,Filed.11/2 7/19. Page.28.0f.69 - . .

 

84. Defendant, MNA, engaged in unfair claim settlement practices by the
following acts, including but not limited to: (a) misrepresenting the pertinent facts
of insurance policy provisions relating to coverage issues; (b) failing to adopt
reasonable standards for the prompt investigation of a claim; (c) refusing to pay a
claim without conducting a reasonable investigation; and (d) failing to settle a claim

promptly where liability has become reasonably clear.

COUNT VI - UNFAIR AND DECEPTIVE PRACTICES VIOLATION OF
MASS. GEN. LAWS CH, 934 v. MNA AND HERB CHAMBERS

 

85. Plaintiff repeats, realleges, and incorporates by reference the allegations

contained in Paragraphs | through 84 above, as if specifically set forth herein.

86, At all material times, Plaintiff and Defendants were engaged in “trade or

commerce” as those terms are defined by Massachusetts General Laws, Chapter

93A, §§2 and 9.

87. Defendants have engaged in unfair acts and deceptive business practices
including but not limited to the follow: (a) failing to adequately service Mr.
Petrosyan’s Maserati; (b) failing to honestly disclose to Mr. Petrosyan the
underlying cause of his car’s engine problems; and (c) misrepresenting the terms of

the warranty covering repairs to Mr. Petrosyan’s car.

24
ln in Case 1:19-ev-12425-DJe Document 1-1. Filed 127/19 Page: 29, 0f69 oe sg

 

88. The acts and practices of Defendants described herein constitute unfair and

deceptive acts and practices as prohibited by Mass. Gen. Laws, Chapter 93A.

89. The use of said unfair and deceptive acts and practices by Defendants have

been willful, knowing, and intentional.

90. Plaintiff's Counsel sent the Defendants a demand letter pursuant to the

requirements of Mass. Gen. Laws, Chapter 93A, Sec.9. See Exhibit 15.

91. Defendants have failed to tender the relief requested or any other form of

relief.

92. The Defendants’ actions have caused Mr. Petrosyan to sustain the damages

described more fully herein.

COUNT VII — VIOLATIONS OF THE RACKETEERING INFLUENCED

AND CORRUPT ORGANIZATIONS ACT, U.S.C. §1962(c) v. MNA AND

HERB CHAMBERS

93. Plaintiff repeats, realleges, and incorporates by reference the allegations

contained in Paragraphs 1 through 92 above, as if specifically set forth herein.

25
~ wil. ase L19-cv-12425:DIC ; Document 1-1 . Filed 11/27/19. Page 30.0669 yy

 

94. Each of the Defendants, Herb Chambers and MNA, is an enterprise engaged
in and whose activities affect interstate commerce. The Defendants are employed

by or associated with the enterprises described herein.

95. The Defendants agreed to and did conduct and participate in the conduct of
the enterprise’s affairs through a pattem of racketeering activity and for the
unlawful purpose of intentionally defrauding Mr. Petrosyan by conspiring to
concoct a story whereby neither Defendant would be liable to Mr. Petrosyan for the

damage that Mr. Petrosyan’s Maserati suffered as a result of the acts of the

Defendants.

96. Pursuant to and in furtherance of their fraudulent scheme, Defendants
committed multiple related acts of conspiring to create a story whereby neither

Defendant would be accountable to Mr. Petrosyan for the damage to his automobile

engine.

97. The acts set forth above constitute a pattern of racketeering activity pursuant

to 18 U.S.C. § 1961(5).

98. The Defendants have directly and indirectly conducted and participated in
the conduct of the enterprise’s affairs through the pattern of racketeering and

activity described above, in violation of 18 U.S.C. § 1962(c) and (d).

26
Or. Sloe. ou. Cage 1:19-ev-12425:DJC.. Document.1-1 . Filed 11/27/19: Page 31.0f:69. 2-0 pn

99. Asa direct and proximate result of the Defendants’ racketeering activities
and violations of 18 U.S.C. § 1962(c) and (d), Mr. Petrosyan has been injured by
the diminution in value to his automobile, and other forms of damage as more

particularly describe herein.

WHEREFORE, the Plaintiff, Stepan Petrosyan, hereby demands that judgment be
entered against the Defendants, Herb Chambers of Wayland, Inc. and Maserati

North America, Inc., as follows:

A. In an amount of not less than thirty-eight thousand, five hundred, ninety-
two dollars and fifty cents, U. S. ($38,592.50), for loss of market value to
the Maserati;

B. In an amount of not less than eight thousand, four hundred and thirty four
dollars, U. S. ($8,434.00), for ongoing expenses;

C. For treble the amount of Plaintiff's actual damages as a result of the
Defendants’ willful and knowing violations of Mass. Gen. Laws Ch. 93A;
Mass. Gen. Laws Ch. 93B; Mass. Gen. Laws Ch. 176D; and 18 U.S.C. §
1964 (c);

D. For Plaintiff's attorney’s fees,

E. For court costs;

27
bolls. 2 1 n@aset:49-ey-42425-DJC.; Document:1-1. Filed: 11/27/19. Page-32,9L69..-- cy

F. For punitive damages as this Court deems just and appropriate;
G. For interest as provided by law; and

H. For such other and further relief as this Court deems just and appropriate.

Stepan Petrosyan,
Plaintiff

By his attorney,

Dated: 0] 3] [2 L{ Die _

PETER KELMAN, ESQ.

BBO #543059

375 Totten Pond Road, Suite 102
Waltham, MA 02451-2010

(781) 684-8448

 

PLAINTIFF HEREBY DEMANDS A TRIAL BY JURY ON ALL COUNTS

SET FORTH HEREIN

28
Case 1:19-cv-12425-DJC Document1-1 Filed 11/27/19 Page 33 of 69

Th 4. DEALY 6721
’ byt CLOSED-END MOTOR VEHICLE LEASE AGREEMENT = STK _# H421
Consumer Paper CUSTH# 6515

C)'Monihly Payment Lease (J Single Payment Lease 1/12/26!

1. PARTIES: Lease Date:
Lessor - Dealar Name Address 533 BOSTO? POST ROAD

HERB CHAMBERS OF WAYLAND, INC DBA HERB CHANBE] WAYLAND, HA 01778

Lessee-Name Address j
SEPA 2 HOSA ar

Lessee - Name Address

A ANA

Each Lessea signing this Lease ("you” or “your") agrees to lease from the Lessor named above the vehicle described In Section 2 (the “Vehicle") on the ter
and conditions in this Lease Agreement ("Lease"). Lessor Intends to assign its rights and interest under this Lease to JPMorgan Chase Bank, N. A. (Chas
As used in this Lease, the terms “us, “our” and we" refer to the Lessor and, aftar assignment, to Chase or its successors and assigns.

2. DESCRIPTION OF LEASED VEHICLE:
AN ee MODEL =e aR TES |
HASERATI GHIBLT $ SebAW

(3 it chacked, the primary use of the Vehicle is business or commercial; otherwise, it is personal, family or household use. nn ane .
3. LEASE TERM. Tha Lease Termis_._— 3S months, beginning on the Lease Date (above) and ending on 021 12/202 fhe "Maturity Dat

 

 

 

 

 

 

 

 
   
 

 
   
      

arora ea | Corea!
ZAMS TRIAOHL 218967

   
    
  

   
 

  
   

  
     

BLACK

 

 

4, DESCRIPTION OF TRADE-IN (If app
MODEL

    

   
     

AMOUNT OWED Saree
N/A $NA

  

GROSS ALLOWANCE

 

  
 
 

 
   

  

An “e" In this Lease indicates an estimate. :
Federal Consumer Leasing Act Disclosures

      
  
      
    
   
   
 
  

 
   
 

   
     

  
  
   
  
  

 
 
   
   
   
 
 

 

  
   

 
   
 
  

  

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

   

 

5. Amount Due at [ 6. Lease Payments: 7. Other Charges 8. Total of Paymisii
orbalveys {a} Monthly Pegerent Lease: Your first Monthly Payment of (not part of your Monthly Payment): fave ealeley Hig er
g_oUl.24 is due on LZ s20i6 \ | - Of the Lease):
(Itemized befow)* followed by 3° __ payments of $s__301-24__ donot paren ae d .
Batt gk due each followin srg atta gre total of your Monthly the Vehicle from us}: $ sh IG Wee 8
$ - "Payments is $ ones . $ WAS ae
(b) Single Payment Lease: Your Advance Single Payment Total: $
of $i! is due on_¥/ FA .
5 . ' ‘Itemization of Amount Due at Lease Signing or Delivery
9. Amount Due at Lease Signing or Delivery: 10. How the Amount Due at Lease Signing or Delivery will be pald:
(a) Capitalized Cost Reduction............... 8 C00 . Gi (a) Net trade-in allowance. ............... $e
{b) First Monthly Payment. ...........0..... +$ 801.24 (b) Amount to be paldincash............. + gE ae
(c) Advance Single Payment..............., + g—____ Nh (c) Rebates and noncash credits:
({d) Refundable security deposit.............. +$ ite i (1) Manufacturer Rebate(s)............ +S
(e) Initial tile (05... eee ees +$___ BU. OF 2) V/A +$ oot,
{) initial registration fees... +g______—85. Gt (3) w/A *$ ween
(g) Sales or use tax. 0... oe cece ace +$ $3.54 (4) _H/A +$ te
(h) Acquisition Fee... eee, +$ afi
(i) Dealer document processing feg..... 2... ., +$ 349. 0ff
() Prior credit or lease balance... . . eee eee +$._ Ri
) HZ +$ N/a
ag —B/A +3 ree
(m) N/A +$ NSA
(n) f A +$ / i it
‘o) — N/A + Nf}
oy CAP _RED TAK te aT2. St
q HAA +3 /A
« __N/A +$ N/A
ts) N/A +s N/E
) _N/A +S ei
ww ELA +8 nd
(Y) Total. eee eee = SSA EH gy Total ecco cecc cece cece ccc. = § 6474 56

 
   
 

 

 

(a) Gross capitalized cost. The agreed upon value of the Vehicle (S 2 and any items you pay for over the Lease Term
Case 1:19-cv-12425-DJC Document1-1 Filed 11/27/19 Page 34 of 69

 
   
    
       
  
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

needed eieahgmearedl wv BEALE BUStON runy
/ PURCHASE CONTRACT oe 633 BOSTON POST ROAD’ WAYLAND, MA 01778
.. - + §OS8500020." <FANIEOBSSGSSYe 2
DEALH 6721- ee LL wawherbichambercom: °- fo... . CUSTH .65
‘ < ORDERNO, oY ERSOW. te ea
| pare 12 "NOV __i1G wae, . aet? on PORTER ive rat: _
= TPY ° . s : ” ,
: PSPEPAY BEFROSVAR ee: ee
c a , : BUSINESS RHONE
Fy | ENTER MY NEWA] {FORMER USE DEMONSTRATOR POLGEGAR OQ REBUILT INSURANCE TC
FS}ORDER FOR (QUANTITY) USED £} |(iF APPLICABLE) FORMER LEASED CARC} FORMER DAILY-RENTAL (J. TAXICAB a
[Year [Make Modsi Name: ‘| Body Styie/Type Model No.. [Transmission - (Spaads) [Cyl Pass.
m]17 MASERATI GHIBLI $ SEDAN Standard to tG& 15
| Vehicle Identification No, Color ist . | interfor tst Top Odorpaer ~~ TApprox. Deliv
ZAN57RTAOH1218967 and BLACK Bod SABBIA a ‘A 24.
@ Rao Year * [Make ‘WARRANTY'INFORMATION "|, KOR
| Modet | Type Coker This vehicle carries ‘en express war- “ AR AAA”
e I VIN. } ranty. Purchaser may obtain a copy’ of °
f." | Odometer _ COD erect atti orate e een UPON Te nal Addrega
| Transmission C] Standard (Speeds) OC Auto the warranty at iene of dobvery Fecelve Price ofUnit s.
FE ['No. of Cyl. |Pass. . {Doors . se
PY} Salvage Tite Ys WoO. ... [| -REGISTRATION.FEE/ITLE REE:. “etme ng tpg
es ; : SALES TAX ‘Additional Equipmanvitema
ET GityiStatelZip " | Application for The Gl ts
% é; __. | Application for Reg. New  C) Transfer MR a wie tes oP oe at
f+] Addrass . nee RegistrationNo. _ tes ot, ; ‘ae
Mi{ City/Stateip =~. . _. | RegletrationFea. [s -5OPO0T TS ec ae. we,
BAP Acct. No + [Ghebkntoz. ._| Title Fae ” $__ 73.00: ae . :
ee [Repo es “Mase:Sales Tex is fA PT TAL MONTHLY PAYMENT. [" >" BOI
ent err i ‘, ‘ _ : -/ “AMOUNT DUE-AT START’ 64/71
+1 ENHOLDER \ | LEASE TERN. wee pene se
{address PO-BOX-SOT096 7 «sates Tax amount Is included in -_ANNUAL EXPECTED MILES 10
=| CiyrstatazipFORT WORTH TX 76101 right hand column only when ee eee peer
INSURANCE CO. METROPOLITAN PROPE daalership check is issued in an a on
fos] AgentiBtrarich ME TCIFE : oo of Mass. Sales Tax. pS
¥ {Addresaiciy DAYTON UH 45448;-000 ° ° : ° ~

 

 

 

 

gin the event | fail:to take delivery of the vehicle purchased by me withinfieT aie. fae ey
forty-eight (48) hours-after | have been notified by you that itis ready for[

L 1celvenpandapay the total contract price in the manner indicated, my :
fi dep . amount of $__....._ ss may, at your option, bet Steer sou =
{retained by you to compensate you in whole or in part for. any loss} Dealer Installed Accessories
z sustained by you. Your right to retain my deposit shall be in addition to and] OTHER FEES: (SEE LINE
F‘jnot instead of any other right or remedy provided b applicable law("FA STA

R: |including, without limiting the generality of the foregoing, the sale of the car|= STATE RG 125
= JOr truck | agree to purchase. If the amount of my deposit exceeds actuall— Se ener
; {damages sustained by you;-you will promptly refund: the difference to me.|_- _:

 

" Tix Ta ae

 

 

fF)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. _-. + Purchaser's initials [ ] ner _ :
ALL REBATES AND SALES INCENTIVES OFFERED BY THE MANUFACTURER ON _1, Total Price 4S
DISTRIBUTOR ARE HEREBY ASSIGNED TO THE DEALER. 2. Discount $ [A.
ie -Parchaser's initials [ i 3. Trade-In Allowance $ ~T:
Fe This contract is not binding upon either dealer or purchaser until the following] 4. Rebate(a) $
e.;conditions are met: $
| (1) The contract is signed by dealer or his/her authorized reprasentative; - 5, Trade Difference (ine 1 minus ines 2,3 &4)| §
f » (2) Other: — 6. Documentary Preparation $

“| (3) Other:

 

 

 

 

 

 

 

 

 

 

 

{PURCHASER MAY CANCEL THIS CONTRACT AND RECEIVE A FULL REFUND] 7. tite Preparation $__.344/
IAT ANY TIME UNTIL S/HE RECEIVES A COPY OF THIS CONTRACT| amass sac tx(Wolless ea nts
SISIGNED BY AN AUTHORIZED DEALER REPRESENTATIVE. PURCHASER 30 — Ss ee
§|MUST. GIVE WRITTEN NOTICE OF CANCELLATION TO THE QEALER + TOTAL SGNTRRES Peet : ,
BIOs e “(lotal of fnes'5, 8, 7, 8 & 9)
S[aeamemttamt mis eceycomotse | ON Ti Bauee Oona =
EFrand purchaser, and no other agreanient or (Purchasers Signature 12. Subtotal (Total of lines 10 & 11)
F[-sUriderstanding has been made or entered , 13. Deposit ees
14. Amount to be Financed “fsa,

 

 

 

 

 

 

 

 

 

 

Fy iat f " ‘ y
ie nto, . af + -
sy ~, , / Co-Puge a pA 15, Cagh Due on Dalivery pe
at ' : J : Zs «LAB. TOTAL PAYMENT (Tia, of nes 15, 14 &15)] ¢ ”
7

Authorize9/Dealer Répresentatve pes must equal ine 1

 

. ee FORM NO. MSADA-102-7714 Rew, 94d
Case 1:19-cv-12425-DJC Document1-1 Filed 11/27/19 Page 35 of 69

             

2 Lee A GELS

ponte y aah eed

TID
ILVUSVW

 

spew py ape mm apagonnannnp enon nnn =z ———
Ce eet en ne RR re len ene ee ee ae ee a
Case 1:19-cv-12425-DJC Document1-1 Filed 11/27/19 Page 36 of 69

 

 

 

. MAINTENANCE AND GARE Yi ‘
wtained inside the engine z Checking tires |

i .
ald washer fluid reservoir cap, t Tire pressure should be checked and, ifn necessary, y. adjusted at least once a month (see

tid reservoir access cover, * paragraph "Tire pressure” under section “Technical specifications”). Tires should be
*é _ also checked for the presence of wear or visible damages.

os!
2

aS atte ty

™ pollen filter access cover.
2d supply module (fuses).

The original tires fitted on vehicle have special tread wear indicators helping defining
_ when they need replacing. These indicators are impressed on tread pattern.
Change tires as soon as tread wear indicators become visible.

“NOTE:

* in order to maintain high performance and safety level under all driving conditions,
Maserati strongly recommends to use tires equivalent to the originals in size, quality
and performance when replacement is needed.

¢ Maserati recommends Maserati Genuine Tires marked with “MGT” logo specifically
designed for its models.

* We recommend fitting winter tires on the vehicle at temperatures 45 °F (7 °C) since
the driving performance of summer tires is reduced at low temperatures. Summer
tires may be permanently damaged at extremely low temperatures.

« Comply with all state and local laws governing snow tire and tread depth
requirements.

: E Hae as

The following scheduled maintenance operations must be carried out according to

the specified time or mileage intervals for maintaining warranty coverage and ensure

original performance and reliability over time.

Shorter maintenance intervals could be necessary when vehicle is used under severe

operating conditions, such as on dusty roads and/or for frequent or short journeys.

Inspection and maintenance operations must be carried out whenever you suspect a

failure has occurred.

Maserati strongly recommends that the maintenance operations at the specified

intervals are carried out by an Authorized Maserati Dealer. |

Meg

 

 

 

te external temperature is “ Scheduled maintenance plan
for a long time, or long
ae See Warnings page 122

 

n indicated on the
Interval running coupons: every
. 12, 500" mai. (207000, km) or 1 year |
. . Service coupons} 1° [= =2e, |" 38 { ‘ae
d cleaning and lubrication; . . ot “Available Prepaid: | 5° | 6°
‘haust - fuel supply system - Main operations Maintenance'Program
Vehicle road test t I 1

Check with Maserati Diagnosis . I I 1 I I
R R R R R R

Engine oil and filter Replace at least every year

 

 

 

 

 

 

 

 

 

 

 

Engine coolant level! 1 | i | ! i | t | 1

 

 

mee

 

 
es OK
4 vo setetels Moshe LLY dof fa}

aa Wve th

American ate Collision

  
  

 

  

155 North Beacon Street
=e Brighton, MA 02135
BBB (617) 782-7866

armensauto@gmall.com
www. trustthisbiz.com/american_auto_collision

ACCREDITED
ete EST Tack

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

f Adit heage
SOLDBY: Seeacg pate: (2/91 (17 | Tigos:
QorF MASERAT? GAIL!
NAME: STED AW DeTROSyvAN VIN t+ 2am S7RTAOW A R4E7
f
QTY. DESCRIPTION
. \ $
Oil « Wiwoe Full Syvtuetic Swho” YS | Oo
Regiuced ol CLTER oe .
* usa ocevided Ete 4 o3\ —
ftavo wast / INTER oR ACC b St © 20,
Clteck DA BESET TBE PRESsua es é Cc) 2d _
PAY THIS AMOUNT
L THANK YOU m> | g S| 6
r ~
| RECEIVED BY: SIGNATURE:

 

 

 
Case 1:19-cv-12425-DJC Document 1-1 Filed 11/27/19 Page 38 of 69

 

American Auto Collision

 
   

 
  
 

Shvhaeh &
y a

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

155 North Beacon Street
=" Brighton, MA 02135
BBB (617) 782-7866
’ armensauto@gmail.com
www.trustthisbiz.com/ametican_auto_collision
4 | MLEAGE |
soo ay: CER Ge ome B/ Jor /1¢_ baa 578
Lr OV MASeaar: GHEGLi
name STEp AN) Oe-reosyaw / VV TIWIFZ AM SPR TAON AIRY
appress: Qi a |
r
ary. _ DESCRIPTION
Sy Uy vas re . % *“ $ s- “
S QO. Full SywThetze ib CUANGE Oo
Reotaceg OV Fete “oe” __
U AND WASH / Wax / VACC uM $ TS Qo
CUSTomer  PQovtoeD Cte 2 OW FILTER
THANK YOU PAY THIS AMOUNT E> /4 ,
L [10 |co
{ me
\ RECEIVED BY: SIGNATURE:

 

 
ton. soe LCase 1 19.cv-12425.DJC. Document 4-1 Filed. 1U2G19~ Page. 39 Of69. ze. ee ad

be

ior (5

EXTERNAL EMAIL: Fwd: MASERATI

Stepan Petrosyan SEEineiy

Mon 6/17/2019 3:02 PM

7

Mail - Page 1 of 3

 

teStepan Petrosyan <Stepan.Petrosyan@shaws.com>:

Sent from my iPhone

Begin forwarded message:

     
 

From: Stepan Petrosyan iam
Date: March 29, 2019 at 7:08:28
To: Michelle Petrarca '
Subject: Re: MASERA

 
 
 
 

  

Michelle,

Thank you for your response, I look forward to hearing from you on Monday.

Stepan

Sent fron my iPhone
On Mar 29, 2019, at 6:07 PM, Michelle Petrarca eae 21:

Stepan,

lam sorry that you feel that way. My call was to let you know that Maserati might
ask for those receipts for the oil services.

We are here to advocate for you. | did say that we would also tell them that if they
requested we can confirm if the proper filter has been placed in the vehicle.

I can understand your frustration in the matter since it is your vehicle. As promised
the information will be sent over to Maserati. The technician needs to re open a case
as too much time elapsed. Maserati has already closed the current case, however,
they are aware that you were looking for the receipts, so they will open with no
issues.

!am an advocate for you and | think that maybe you might have been thinking | was
not on your side, | do need to give you all of the information and don’t want you to
get caught off guard.

Let us move on and see what Maserati comes back with. | hope these receipts will
suffice and we can get this done for you.
_™

a ene ~- Casa lilo-cve12A25.DIC. Document 121. Riledldez/19. Page40 of 69 _:n..

cen ed

 

/ | noch

* *

 

 

 

: AMERICAN AUTO COLLISION Workite 10: 54a2993a
Federal ID: 042732986
155 NORTH BEACON ST, BRIGHT ON, MA 02135
Phone: (617) 782-7866
Preliminary Estimate
Customer: PETROSYAN, STEPAN Job Number:
Insured: PETROSYAN, AN Policy #: Claim #: N/A
Type of Loss: Date of Loss: Days to Repair: 0
Point of Impact:
Owner: Inspection Location: Insurance Company:
PETROSYAN, STEPAN AMERICAN AUTO COLLSSION
155 NORTH BEACON ST
BRIGHTON, MA 02135
Repair Facility
(617) 782-7866 Business
VEHICLE

2017 MASE Ghibli $ Q4 4D SED 6-3.0L Turbocharged Gasoline Gasoline Direct Injection BLACK

 

VIN: ZAM5/RTAOH1218967 Interior Cotor: TAN Mileage In: 11,205 Vehicte Out:

License: 3FB362 Exterior Color: BLACK Mileage Out: 11,205

State: Production Date: Candition: Job #:
TRANSMISSION * Overhead Console RADIO Hands Free Device
Automatic Transmission Wood Interior Trim AM Radio ROOF
4 Wheel Drive CONVENIENCE FM Radio Etectric Glass Sunreof
POWER Air Conditioning Stereo SEATS
Power Steering Intermittent Wipers . Search/Seek Bucket Seats
Power Brakes Tilt Wheel CD Player Leather Seats
Power Windows Cruise Control Auxiliary Audio Connection Heated Seats
Power Locks Rear Defogger Satellite Radio WHEELS
Power Mirrors Keyless Entry Equallzer Aluminum/Atloy Wheels
Heated Mirrors Alarm SAFETY PAINT
Power Driver Seat Message Center Drivers Side Air Bag Clear Coat Paint
Power Passenger Seat Steering Wheel Touch Cor ‘s Passenger Air Bag OTHER
Memory Package Telescopic Wheel Anti-Lock Brakes (4) Traction Control
DECOR Climate Control 4 Wheel Disc Brakes Stability Control
Dual Mirrors Navigation System Front Side Impact Air Bags Xenon Headlamps
Tinted Glass Backup Camera w/Parking Sersors — Head/Curtain Air Bags Headlamp Washers
Console/Storage Home Link Positraction Power Trunk/Gate Release

Seem me em ee

—_
c wet fe

Preliminary Estimate

Customer: PETROSYAN, STEPAN

2017 MASE Ghibil S Q4 4D SED 6-3.0L Turbocharged Gasoline Gasoline Direct Injection BLACK

Fine in ESET TE GMT ZUSS- DAC. “Dartnent ds ESRI EMOLNS, Page A Ole eo ad

Job Number:

 

Line

i
2

10

il

12

Description Part Number

FULL SYNTHETIC OIL CHANGE

SW40 FULL SYNTHETIC
PENNZOIL EURO PLATINUM OIL
(QUARTS)

REPLACED OIL FILTER "OEM"
PART#311401

REPLACED OIL FILTER GASKET
PART#10261860

REPLACED OIL DRAIN PLUG
PART#104280

**CUSTOMER PROVIDED OIL
FILTER& COMPONENTS, & OIL**

HANDWASH & INTERIOR
VACUUM

CHECKED & RESET TIRE
PRESSURES

THIS INVOICE HAS BEEN ISSUED
TO REFLECT THE WORK
COMPLETED

OWN ABOVE MENTIONED
VECHICLE. ON 12/21/17 & TO
REPLACE

ORIGINALLY ISSUED
HANDWRITTEN INOVICE PER
REQUEST OF
CUSTOMER,
SUBTOTALS

ESTIMATE TOTALS
Category

Parts

Subtotal

Grand Total

**IN BUSINESS SINCE '1980
THANK YOU FOR LETTING US SERVE YOU

Extended * Labor Paint
Price $

45.00

50.00 -

95.00 0.0 " 2.0

Basis Rate Cost $
‘95.00

95.00

95.00

PER MASSACHUSETTS REG. TITLE 212 CHAPTER 2.02(5), “THES ESTIMATE. HAS BEEN PREPARED AND SWORN TO
UNDER THE PENALTIES OF PERJURY."

4/10/2019 10:41:57 AM

085259

Page 2
iin ee Case, L12cte42n-DJIC _.Bocwmenth-1 celled. LU27/10 Page 42,-0f CQ ne. i. marca

Chih rt ¢
AMERICAN AUTO COLLISION

155 NORTH BEACON ST, BRIGHTON, MA 02135
Piione: (617) 782-7866

my at

Workfile ID; 9fafd37a
Federal ID: 042732986

Preliminary Estimate

Customer: PETROSYAN, STEPAN Job Number:

Insured: PETROSYAN, STEPAN Policy #: Claim #:

Type of Loss: Date of Loss: Days to Repsir: 0
Paint of Empact:

Owner: Inspection Location. Insurance Company:

PETROSYAN, STEPAN

    

AMERICAN AUTO COLLISION

155 NORTH BEACON ST
BRIGHTON, MA 02135
Repair Facility

(617) 782-7866 Business

 

VEHICLE

2017 MASE Ghibli $ Q4 4D SED 6-3.0L Turbocharged Gasoline Gasoline Jivect Injection BLACK

 

VIN: ZAMS57RTAOH1218967 Interior Cotor: TAN Mileage In: 22,572 Vehicle Out:
License: 3FB362 Exterior Color: BLACK, Mileage Out: 22,572
State: MA Production Date: Condition: Job #:
TRANSDHSSION Overhead Console RADIO Hands Free Device
Automatic Transmission Wood Interior Trim AM Radio ROOF
+ Wheel Grive CONVENIENCE FM Radio Electric Glass Sunroof
POWER Alr Conditioning Stereo SEATS
Pawer Sbeering Intermittent Wipers Search/Seek Bucket Seats
Power Srakes Tilt Wheel CO Player Leather Seats
Pawer Windows Cruise Control Auxillary Audio Connection Heated Seats
Pawer Locks Rear Defagger Satellite Radio WHEELS
Power Mirrors Keyless Entry Equalizer Aluminum/Afloy Wheels
Heated Mirrors Alarm SAFETY PAINT
Power Driver Seat Message Center Drivers Side Alr Bag Clear Coat Paint
Power Passenger Seat Steering Wheel Tour:. “catrots Passenger Alr Bag OTHER
Memory Package Telescopic Wheel Anti-Lock Brakes (4) Traction Control
BECOR Climate Control 4 Wheel Disc Brakes Stability Centro!
Bual Mirrors Navigation Syster Front Side Impact Air Bags Xenon Headlamps
Tinted Glass Backup Camera w “rking Sensurs = Head/Curtain Air Bags Headlamp Washers
Console/Storage Home Link Positraction Power Trunk/Gate Release
ARGIGa Don 1

S/10(7019 11:53:18 AM
Boe te wee ete aSed 19.e.12425-DIG. Dogumenttel . Filed:T/27i19 Page 43 of 69. mee

1“

Preliminary Estimate

Customer: PETROSYAN, STEPAN Job Number:
2017 MASE Ghibli S Q4 4D SED 6-3.0L Turbocharged Gasoline Gasoline Direct Injection BLACK

 

Line Oper Description Part Number Qty Extended Labor Faint
Price $
1 # FULL SYNTHETIC OIL CHANGE 1 45.00

# 5W40 FULL SYNTHETIC
PENNZOIL EURO PLATINUM OIL
(QUARTS)

3 O# REPLACED OIL FILTER “OEM” 1
PART# 311401

4 6o# REPLACED OIL FILTER GASKET 1
% "OEM" PART #10261860

5 # REPALCED OIL DRAIN PLUG 1
"OEM" PART # 104280

6 # ** CUSTOMER PROVIDED OIL 1
AND OIL FILTER &
COMPONENTS***

7 ¢ HAND WASH, WAX, & INTERIOR 1 95.00
VACUUM

8 # THIS INVOICE HAS BEEN ISSUED i
TO REFLECT WORK COMPLETED
ON

(9 # ABOVE DESCRIBED VEHICLE ON 1
01/02/19 & TO REPALCE

10CO# ORIGINALLY ISSUED 1
HANDWRITTEN INVOICE PER
REQUEST .
SUBTOTALS 140.00 0.0 0.0

ESTIMATE TOTALS

Category Basis Rate
Parts

Subtotal

Grand Total

Deductible 0.00
CUSTOMER PAY 0.00
INSURANCE PAY 140.00

Oo fy U “ i}

**IN BUSINESS SINCE '1980 ; eth
THANK YOU FOR LETTING US SERVE YOU We

Cost $
140.00
140.00
140.00

PER MASSACHUSETTS REG. TITLE 212 CHAPTER 2.02(5), “THIS ESTIMATE HAS BEEN PREPARED AND SWORN TO
UNDER THE PENALTIES OF PERJURY."

4/10/2019 10:53:18 AM 085259 Pane ?
hewn. a og Dl aed SO11950v12425-PIC. Document. -Filed.14/27/19- Pave A4 of69 2 A

~ hea some

Re: Quote

Stepan Petrosyan
Mon 4/22/2019 8:05 PM

To: Michelle Petrarca m>
Ce: Jose Grullon «

Is it possible to get it in ‘written estimate’ format?

Sent from my iPhone

 

On Apr 22, 2019, at 3:49 PM, Michelle Petrarca

Good Afternoon,

Parts cost for complete engine is $18, 361.25. Labor costs $10,341.57

Regards
Michelle

From: Stepan Fetrosye ae >
Sent: Monday, April 22, 2079 3:

To: Michelle Petrarca <

Ce: Jose Grullon <J

Subject: Re: Quote

Good Afternoon Michelle / Jose,

a tk a Aen ok ll eh em

 
  
  
 

 

Just following up to see if you were able to prepare a written estimate for the repairs?

Thanks,
Stepan

Sent from my iPhone

On Apr 19, 2019, at 11:24 AM, Stepan Petrosyan Ess wrote:

Could you please send me a written estimate so | know what part of the .
money will be for materials and what will be for labor and scope of work
that will be done. .

Thanks,

Sent from my iPhone

 

$28,708.82 tax included

about:blank Page 1 of 2
Case 1:19-cv-12425-DJC Document 1-1 Filed 11/27/19 Page 45 of 69

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31179 Promised: 13:36 O7MAR19 *INVOICE* DUPLICATE 3 PAGE
*
hil rh \ d
Herb Chambers Maserati
iy 531 Boston Post Road, Rte. 20
Wayland, MA 01778
MASERATI 508-358-3500
www. herbchambers.com
i
CUSTOMER HO, SERVICE ADVISOR TaG NO. Invoice DATE INVOICE HO,
6515 505 SEAN STASKAWICZ T967 1Z Apr 2019 131179
HOURLY RATE LICENSE NO, PO NO, COLOR Maat STOCK K
0,00 BLACK
STEPHAN PETROSYAN YEAR/MAXEMAODEL TATLEAGE IN MILEAGE OUT
17_ MASERATI GHIBLI S 24.255 24255
WEMICLE IDENTIFICATION td. 5 GEUIVERY GATE iH SERVICE GATE
ZAMS 7RTAQH1218967 12 Nov 2016
ei CELL PHONE SALES PERSON * RO, OATE WAR EXP,
ee: OLDMIXON.wittia [07 Mar 2019
iY Fel BUSINESS EXT. comments SOLD-STK:M421 TRN:A 9
LINE OPCODE TECH TYPE HOURS. . . LIST NET TOTAL
M COMPLIMENTARY WASH AND VAC UPON ‘COMPLETION OF SERVICE.
WASH COMPLIMENTARY WASH AND VAC UPON COMPLETION
. OF SERVICE.
999 CPAR 0.00 0.00
PARTS : 0.00 LABOR: 0.00 OTHER: 0.00 TOTAL LINE M: 0.00
FICO III IOI TO IIR SOI II III ITI TO III TOR dO ee
Ny COMPLIMENTARY LOANER CAR. NO EZ PASS PROVIDED. NO SMOKING. PLEASE
REPLACE GAS USED OR CHARGES WILL BE APPLIED. CARS MUST BE
RETURNED WITHIN 48HRS OF WORK COMPLETED.
LOANER COMPLIMENTARY LOANER CAR. NO EZ PASS .
PROVIDED. NO SMOKING. PLEASE REPLACE GAS
USED OR CHARGES WILL BE APPLIED. CARS MUST ‘, .
BE RETURNED WITHIN 48HRS OF WORK COMPLETED: of - .
999 CPAR . . §.00 0.00
PARTS : 0.00 LABOR: 0.00 OTHER: 0.00 TOTAL LINEN: °°" 0.00
RICK HI eK IIR TE KTR TIO RR HK EIR RK IE IRE EI
O client states please perform campaign 342 piliot side airbag
CAUSE: 342 CAMPAIGN .
57 client states please perform campaign 342
piliot side airbag
492 WM (N/C)
2 1731325 LOW PROFILE MINI FUSE 25 (N/C)
PARTS : 0.00 LABOR: 0.00 OTHER: 0.00 TOTAL LINE O: 0.00
INSPECTED SEAT WIRING. TAPED MOTORS AND INSTALLED ZIP TIES ON
WIRING. . .
FFI Fe TR TOR IRR RICK TOR KI KR TOTO TR IO TREE KR EERE RK
please perform campaign camapign 344 Q4 logo update
AUSE: 344 CAMPAIGN
57 please perform campaign tamapign 344 Q4 logo
update .
492 WM (N/C)
1 670101231 SQ4 BADGE (N/C)
PARTS: 0.00 LABOR: 0.00 OTHER: 0.00 TOTAL LINE P: 0.00
PERFORMED 344 CAMPAIGN.
Cicasy CIcHECK CKNO.t 4 po DESCRIRTION, SAC TEM. TOTALS
visa CIMASTERCARD ue —
CoamMeXx CACHARGE CAOTHER uno
THANK YOU FOR CHOOSING HERB CHAMBERS MASERATI SUBLAT REPUIAS
ACE CELLANTGUS CHARGES:
TOTAL CHAROIS.
MESS DISCOUNT AURAeE
Customer Sloruatura
Erevironmental Compiiance —= sae eR ee
at tcensed ‘ a SREP Ee PRE
Gate marmaanycharpe forcement cornea eettesns ee mat be sp aw tn aadian 10 Gurconcem ‘crate preservation of PLEASE PAY THIS AMOUNT Ree: ES Feaes3;

 

 

 
Case.1:19-cv-12425-DJC Document 1-1 Filed 11/27/19 Page 46 of 69

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

31179 Promised:13:36 O7MAR19 *INVOICE* DUPLICATE.3 PAGE
Herb Chambers Maserati
Wy 531 Boston Post Road, Rie. 20
: Wayland, MA 01778
MASERATI 508-358-3500
wiew.herbchambers.com
CUSTOMER NO, SERVICE ADVISOR TAGNO. INVOICE DATE INVOICE NO,
6515 505 SEAN STASKAWIC?Z 1967 17 Aor 2019 131179
HOURLY RATE LICENSE AO, PO NO, coLaR NO. STOCK rSTOCKA
‘0.00 . BLACK M421 :
YVEORIMAKENAGCEL MIEAGE IN MILEAGE OUT
17 _ MASERATI GHIBLI S$ 24255 24255
VEHICLE (OENTIFICATION 20. OELIVERY DATE Us SERVICE DATE
ZAMS /RTAOH1 218967 12 Nov 2016
CELL PHONE SALES PERSON 2.0. OATE WAR EXP,
AG OLOMIXON, WILLIA [O07 Mar 2019
. comments SOLD-STK:M421 TRN:A 9
i ; OPCODE TECH TYPE HOURS LIsT NET TOTAL
Q please perform campaign 354
CAUSE: 354 CAMPAIGN
57 please perform campaign 354
492 WM (N/C)
3 675000401 NOISE-PROOF FELT PAD (N/C)
PARTS: 0.00 LABOR: 0.00 OTHER: 0.00 TOTAL LINE Q: 0.00
PERFORMED 354 CAMPAIGN.
AHR RH TT RK RIK III ICI TOT RON RIT I ISR ETO IO IO KICK bok
R please perform campaign 365 program ignition
CAUSE: 365 CAMPAIGN
, 57 please perform campaign 365 program ignition
492 WM (N/C)
PARTS: 0.00 LABOR: 0.00 OTHER: 0.00 TOTAL LINER: as 0:00
PERFORMED 365 CAMPAIGN. . . coe, .
Weve We te ve ie fee RK a I IO IR ER RIKKI RK EE RRK SK
S CLIENT STATES CHECK ENGINE LIGHT IS ON .
57 CHECK ENGINE LIGHT ON KNOCKING SOUND COMING
FROM ENGINE
492 IMSP ‘ (N/C)
PARTS: 0.00 LABOR: 0.00 OTHER: 0.00 TOTAL LINE S: 0.00

ENGINE KNOCKING AND LOW OIL PRESSURE LIGHT ON. CHECKED OIL LEVEL,

OIL IS FULL. SCANNED FOR CODES, FOUND OIL PRESSURE LOW CODE. VEHICLE
WAS DRIVEN TO DEALER EVEN WITH THE LOW OIL PRESSURE WARNING LIGHT ON.
CHECKED FOR SERVICE HISTORY AND THERE IS NO SERVICE HISTORY EXCEPT FOR
CAMPAIGNS. THE OIL FILTER CAP IS NOT A MASERATI OIL FILTER CAP. THERE
IS A CLEAR KNOCKING NOISE COMING FROM THE OIL SUMP AREA. OTL DOES NOT
LOOK TO HAVE AND FUEL OR METAL IN IT. ATTACHED ALL PICTURES AND
PARAMETERS PER BOL. MASERATI REQUESTED INVOICES FROM OWNER FOR SERVICES
DONE. ATTACHED INVOICES THAT WERE PROVIDED AS WELL AS RECEIPTS THAT
WERE PROVIDED TO SERVICE. WARRANTY RESPONSE FROM MASERATI AS FOLLOWS ,
"ATTACHED MAINTENANCE RECEIPTS ARE NOT VALID PER MASERATI REQUIREMENTS.
NO INVOICE NUMBER ON THEM, NO CUSTOMER SIGNATURE AND NO INDICATION THAT
THEY WERE PAID. THE INVOICE ALSO STATES THAT THE CUSTOMER PROVIDED THE
OIL AND OEM FILTER." ADVISED CLIENT NO WARRANTY REPAIRS AVAILABLE AT

MMA 3S Tie De

 

 

1 “Ai: SDESCRIBTION 9 Pie 21 GR er TOTALS es

 

 

 

CIcAsSH CICHECK CK NO. [ Zhi a
Cvisa CIMASTERCARD ae
CIAMEX CUCHARGE COTHER wa oe ue

 

SURAT ALPARS

THANK YOU FOR CHOOSING HERB CHAMBERS MASERATI

 

ASECELUARIOUS CHARGES

 

TOTAL CHARGES.

 

LESS DOS COUNTANSURA LCE

 

 

Cumomer Signatura
SALES Tax

 

 

Environmental Compliance
Federal and state ws roqulre that all haraedous waste oll, solvents, anthiresze. ate.) must be Gisbered of by a Grensed contractor #1 bn environmentally
seta manner, Any charges fer environmental cumpllance ceflery ous confarmiy to federal and pute law in addition to out concem for the preservation of

whe wecbee men ee

 

PLEASE PAY THIS AMOUNT

 

 
fan. on aT oe CASO'1 19 50M 240R-DIC. Document taL.. Fled11/27/19:" Page. 47 Of 69 7p. an ean, ed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

31179 Promised: 13:36 O7MAR19 *+INVOICE* DUPLICATE 3 PAGE
Herb Chambers Maserati
Wy 531 Boston Post Road, Ree. 20
Wayland, MA 01778
MASERATI 508.358.3509
www, herbchambers.com
CUSTOMER NO. SERVICE ADVISOR TAG 00, INVOICE DATE INVOICE NO.
515 505 SEAN STASKAWICZ _| T9867 17 Apr 2019
MOUALY BATE LICENSE KO, PO NO. coLoR M 494 éSTOGK A
0.00 BLACK
TROSYAN YEARIMANERAQOEL CAILEAGE It MILEAGE QUY
17_ MASERATI GHIBLI S 24255 24255
‘ZAMS 7RT AON 1 218967 72 Nov 2016 |" ssmernare
Z aa its CELL PHONE SALES PERSOW RO. OATE VAR EXP,
OLDMIXON,WILLIA {07 Mar 2019 _
COMMENTS SOLD-STK:M421 TRN:A 9
LINE OPCODE TECH TYPE HOURS LIST NET TOTAL
THIS TIME, ASKED IF WAS GOING TO CONTACT INSURANCE COMPANY GAVE 4 DAYS
AND THEN REQUESTING VEHICLE TO BE TRANSPORTED OUT AND LOANER RETURNED
IF NO REPAIRS ARE MADE.
BIRO I OIOIO UII III OEEH Ed aa ERE E
f CLIENT STATES LOW OIL IND oN
57 LOW OIL INDICATOR °
492 cpy 0.00 0.00
PARTS: 0.00 LABOR: 0.00 OTHER: 0.00 TOTAL LINE Tt: 0.00

Please refer to line §

 

TERRI ICUS II ISSIIE IOC EE EEA ARE EE

 

 

 

 

 

 

 

 

 

 

 

Cicasy CICHECK CKNO. | 1 a DESCRIPTION NG Nic AITO TALS ES:
Civisa CIMASTERCARD a : g 0
Ciamex CICHARGE CIOTHER canon wes 3 0.00
THANK YOU FOR CHOOSING HERB CHAMBERS MASERATI SuRET RtPaRs 0.00
wscruacrovs GuRGtS = 0.00
ores cnanaea . 0.00
Sane Sy . Lass OrscounTansuRance $ 0.00

tomer osture
Environmental Cempiiance —~ a Seem O09 ToT

 

Federal and sate laws require that afl darerdous franco tol, scivents, anthfreeze, ote.2 mart bo dapesed of ty a tceraea Contractor tn an snuirnnenenratie he ae wees

safe manner, Any charaes far envimnmantel ramelonne votiens
ee. + +... «Case 1:19-cv-12425-DJC Document 1-1 Filed 11/27/19 ..Page 48 of 69

nent

 

7 Sb

   

MASERATI

Gihihli

WARRANTY CARD
GARANTIA

 

. ee m ea fe abe
* eo . vty . * ~ >AL

 

 

.
‘
te
,
.
‘
. '
. t -
a .
.
‘
. : .
. . - « « .
: . * * ‘
. : . .
' .
‘ .
- rv *
. we .
. . oe :
“ a rr . .
" . . . ' Mh.
. ‘ *
ot
‘ . .
Cael a oe ‘ ‘ .
T . ® ct eos .
' . é ' . ara
“ - ' -
. : - .
sos r ‘
. we « . “oe :
" x . . ' 3 is
. . ™ ed 7

  
Case 1:19-Gv+12425-DJC Document 1-1 Filed 11/27/19 Page 49 of 69

 

Limited Warranty

The MASERATI limited warranties contained in this boo

Vehicles sold and serviced in the United States and Puerto Rico.

Maserati North America, inc. (herein referred
to as MASERATI) warrants to the first retail
purchaser and to subsequent retail purchasers
(except as hereinafter provided) each new
U.S. specification MASERATI Vehicle sold

by an Authorized MASERATI Dealer to the
retail purchaser to be free under normal

use and service from defects in material and
workmanship for a period of forty-eight (48)
months or 50,000 miles (whichever comes
first} from the date of delivery to the first
retail purchaser.

To obtain warranty service coverage, on
discovery of a defect in workmanship or
material, the vehicle must be braught to

any Authorized MASERATI Oealer In the

U.S. or Puerto Rico during normal business
hours. The Authorized MASERATI Dealer

will, without charge for parts or labor, either
repair or replace the defective parts using
new or authorized remanufactured parts. The
decision ta repair or replace said parts is solely
the prerogative of MASERATI Parts for which
replacements are made become the property
of MASERATI.

ANY IMPUEO WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE ARE LIIVITED TO
THE DURATION OF THIS EXPRESS LIMITED
WARRANTY.

MASERATI NORTH AMERICA, INC. HEREBY
EXCLUDES INCIDENTAL AND CONSEQUENTIAL
DAMAGES, INCLUDING LOSS OF TIME,
INCONVENIENCE, OR LOSS OF USE OF THE
VEHICLE, FOR ANY 3REACH OF ANY EXPRESS
OR IMPLIED WARRANTY, INCLUDING THE
IMPLIEO WARRANTY OF MERCHANTABILITY,
APPLICABLE TO THIS PRODUCT.

Some states do not allow imitation on how
tong an impiled warranty lasts, so the above
limitation may not apply to you. This warranty
gives you specific legal rights and you may
have other rights which vary from state to
state.

Safety Belt Warranty-Kansas

Safety belts are covered under the new car
limited warranty fo: a period of 10 years,
unlimited mileage from the date of purchase,

BBB AUTO LINE:

if your concern is still not resolved to your
satisfaction, MNA offers additional assistance
through BBB AUTO LINE in CALIFORNIA,
FLORIDA, and MINNESOTA.

BSB AUTO LINE is a dispute resolution
program administered by the Council of
Better Business Bureaus, 8B AUTO LINE
resolves disputes through arbitration.
Arbitration is an infarmal proceeding in
which an impartial third party renders a
decision after a hearing at which both parties
have an opportunity to be heard.

klet are limited to the United States of America and Puerto Rico and apply only to

The pragram is free of charge to you, the
consumer, but there are some minimum
requirements for participation in the
program. Please contact BBB AUTO LINE at
the address or phone number

below for more details:

BEB AUTO LINE

3033 Wilson Boulevard, Suite 600
Arlington, VA 22201-3843

1-800-955-5100

If you wish to use the program and you
qualify for participation, you will be required
to provide the following information:

* Your name and address

* The Vehicle Identification Number (VIN)

¢ The make, model and year of your vehicle

* Adescription of the problem with your
vehicle

BBB AUTO LINE will also ask you for other
information that may help resolve your
cancerns, such as the purchase price of your
vehicle, any mileage at the time of purchase,
the current mileage, and coples of the repair
orders.

BBB AUTO LINE will notify you when

your claim has been filed. If you decide

to arbitrate, you may attend the hearing

in person or by telephone. You may bring
witnesses and give supporting evidence. You
may also submit your claim in writing and ask
for a decision an the documents you submit
without attending the hearing. BBB AUTO
LINE will usually render a decision within 40
days from the time you file your complaint.

 
Document 1-1 Filed 11/27/19 Page 50 of 69

Case 1:19-cv-12425-DJC

 

5) Exclusions from Warranty

 

 

MASERATI’s obligation under the above

warranty excludes:

© Wear and tear items:

* Battery

Clutch release bearings

Clutch pressure plates and center plates

Tires

Wiper blades

Seat and backrest covers

Flaor coverings

Spark plugs

Batteries for key fobs and alarms

Light bulbs

Driving belts

Brake linings and disc pads

Rubber parts

Remote control transmitter battery

replacement;

» Fading and deterioration of paint, chrome

and trims due to normal wear or abnormal

exposure to the elements or abnormal

climatic conditions;

Normal maintenance services, including

but not limited to:

* Lubrication and fitters;
Replacement of brake pad linings;
Replacement of clutch dis¢e and
pressure plates;

* Replacement of windshield wiper
blades:

* Replacement of light bulbs and fuses;

« Wheel alignment, balancing and
adjustment;

® Tires, which are warranted separately
by the tire manufacturer. The
applicable tire warranty booklet for
your vehicle has been placed in your
car.

seep ee@ eer eaenneaa

 

Glass breakage, unless it occurs as

a result of defects in material or
workmanship.

Oamage by use of fuel, oil or lubricants
other than those specified, as indicated
In your Owner's Manual.

Oamage to the interior (soft trim) due
to normal! wear and tear, misuse, .or
negligence.

Damage caused by environmental
conditions (e.g., acid rain)

Damage which results fram negligence,
improper operation of the vehicle,
improper repair, lack of improper
maintenance, environmental
influence;, flood, accident or fire
damage, saad salt corrosion, or use of
improper or contaminated fuel,

Damage to the engine, transmission

or any related component caused by
impraper shifting of the transmission.
Repairs which are required as result

of improper maintenance, misuse,
negligence and accidents or due to
repairs not compliant to manufacturer
standards.

Modification of the vehicle or
installation of any performance
accessories or components attached to
the vehicle which aiters the original
components, electrical interference,
electrical short, radio static, water leaks
and wind noise.

Maintenance services and parts when
replaced Juring maintenance such as
spark plugs (gasoline engines only),
lubricants, fluids, engine tune-up parts,
replacemant of filters, coolant, and
refrigerant.

* Failure to maintain the vehicle properly
in accordance with the instructions
in the Owner's Manual or the Service
section of this Statement that results in
the failure of any part of the vehicle.

« Failure to Maintain Battery:

« Ifyou drive your MASERATI vehicle only
for short distances over a prolonged
periad of time, without an occasional
drive at highway speeds, the engine's
charging system will not maintain the
battery charged.

* Insufficient use of the vehicle could
result in short term starting problems
and in the long term could damage the
battery.

* Consider using a proper trickle
charger, following the trickle charger’s
manufacturer instructions to maintain
the battery state of charge.

* Consult your Authorized MASERATI
Oealer regarding battery removal. If
the battery will be stored for over 3
months, it must be recharged every 3
months or else it will be damaged and
useless.
Case 1:19-cv-12425-DJC Document 1-1 Filed 11/27/19 -.Page 51 of 69 ; ‘

 

Tires are warranted by their respective This warranty shall be null and vold if the
manufacturer. See the Tire Warranty Vehicle Identification Number (VIN) has been
Statement. altered or cannot be read, If the odometer

has been replaced or altered and the true

Driving over rough or damaged road
mileage cannot be determined, if the vehicle

surfaces, as well as debris, curbs and other
obstacles can cause serious damage to has been declared a total loss or sold for
wheels, tires and suspension parts. This is salvage purposes, or If the vehicle has been
more likely to occur with low-profile tires used in any competitive event.
that provide less cushioning between the

wheel and the road. Be caraful to avoid road

hazards and reduce your speed, especially

if your vehicle is equipped with low-profile

tires.

Non-Genuine MASERATI parts and accessories

- While you may elect to use non-genuine

MASERATI parts and accessories, Maserati

shall have no obligation under the new

vehicle warranty to pay for repairs that

include Non-genuine MASERATI parts or

accessories or for any damage resulting from

the use of Non-Genuine parts,

Non-Factory approved parts and accessories:

While you may elect te use non-Factory

approved parts and accessorles, MASERATI

shall have no obligation to pay for repairs

that include Non-factory approved parts and

accessories or for any damage resulting fram

the use of Non-factory approved parts and

accessories,

Modification of the vehlele or Installation of

any performance accessories or components

attached to the vehicle which alters the

original components, electrical Interference,

efectrical short, radio static, water leaks and

wind nolse.

 

 
Case 1:19-cv-12425-DJC Document 1-1 Filed 11/27/19 Page 52 of 69

   
     
    
  
   
   
   
    
   
   
    
   
  
  
   
  
 
  
  
  
  
  
 
    
  
 
 

Normal Vehicle Use

The owner's maintenance instructions
contained in the Owner's Manual are based
on the assumption that the vehicle will be
used as designed:

= To carry passengers and cargo within the
limitations indicated on the vehicle Tire

" Label affixed inside the car;

- On reasonable road surfaces within legal
operating limits;

- Ona daily basis, as a general rule, for at
least several miles.

General Warranty Information

Warranty Service

During the warranty period, warranty service
as provided by this policy will be performed
by any Authorized MASERATI Dealer in the
U.S.A. or Canada. There will be no charge for
the parts or for the labor to replace the parts,
provided you bring your vehicle to the dealer.
As the service during the warranty period
may have to be performed by an Authorized
MASERATI Dealer other than the selling
dealer, this booklet must be carried with

you. This booklet will be proof that your car
is within the warranty perlod: otherwise,

the servicing dealer may charge you for the
warranty work,

Owner Obligations

The operation, maintenance and care of your
MASERATI according to the instructions and
requirements listed in your Owner's Manual
and Warranty and Service Book is your
responsibi ity.

iterns such as, but not limited to, cleaning,
polishing, lubrication, tune-ups, replacement
of worn wiper blades and brake pads, must
be completed at the recommended intervals
or at shorter intervals, if cequired, and are the
owner's responsibility.

Customer Assistance
Maserati North America inc., and Authorized
MASERATI Dealers are extremely interested
in your satisfaction with, and loyalty to, our
products. Therefore, should you encounter a
problem in connection with your vehicle or
its warranty, we suggest that you follow the
procedures in the order as outlined herein:
1) Contact your Authorized MASERATI Dealer
principal (cr the designated manager) and
discuss the particular condition encountered.
This should result in the necessary corrective
action. if it does not, proceed with step 2.
2) Contact Maserati North America at:

250 Sylvan Avenue

Englewood Cliffs, NJ07632

Telephone: 201-816-2600

it is also your responsibility to keep a copy
of alt repair orders and receipts as well as all
records of all maintenance services performe
including engine and oil filter changes.
Records of these services may be requested
for substantiation of proper maintenance,
and should be transferred to each subsequt
owner,

For your canvenience, each one of the
service maintenance records contained in tl
booklet has a specific space for the signatu:
of the person performing the maintenance
service.

It will greatly assist if you have the followin
information available when you contact an:
dealer or Maserati North America:

‘~ Model and year of vehicle:

~ Chassis number of vehicle:
~ Date of Purchase:

- Name of Selling Dealer:

~ Present Mileage of Vehicle:

~ Nature of condition encountered (please
provide as much information as possible)

Note:
It Is the direct responsibility of the Authoriz
MASERATI Dealer to take care of any
problems or answer any questions which
you may encounter with your MASERATI,
However, Maserati North America Inc., is
ready and willing to intercede on your behz
should the occasion arise.

  
ben oe ann) «Case 1:19-cv-12425-DJ¢ _Document4-1 Filed.11/27/19 :Page53.0f 69 Late

Mail - §

   

Sy Aah rh 127

EXTERNAL EMAIL: Fwd: MASERATI

Stepan Petrosyan ay

Man 6/17/2019 2:57 PM

Sent from my iPhone

Begin forwarded message:

From: Michelle Petrarca EE
Date: April 9, 2019 at 12:37TS PM EDT
To: Stepan Pevosyon a. Jose Grullon ae

Subject: RE: MASERA

Good Afternoon Stepan,

| had forwarded your invoices yesterday to Maserati as we said we would. The case was
forwarded to Maserati Warranty Management.

At this time they have refused the claim and closed. “Attached maintenance receipts are not valid
per Maserati requirements. No invoice number on them, no customer signature and no indication
that they were paid. The invoice also states that the customer provided the oil and OEM filter. ”

You are welcome to call Maserati Customer Care at this time if you wish. 201.510.2369

This decision has been made on the factory level. It is not made on the dealer level. We give them
all of the information that they require and all information that you have given us.

Please let us know this week how you are going to praceed with the vehicle. Will you be contacting
your insurance company? If you have any questions please contact us.
Unfortunately, we will also be needing the loaner vehicle back as well.

Kind regards,

Page 1 of 2

» wal
Case 1:19-cv-12425-DJC Document 1-1 Filed 11/27/19 .Page 54 of 69

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-12425-DJC Document 1-1 Filed 11/27/19 Page 55 of 69

MONTHLY EXPENSES

Maserati
lease 601.25
Car month 268.00
Excise Tax/month 92.00
ow

Replaceent Car Expenses {old

Acura

Exhause
‘ow

601.25
268.00
92.00
20.00

601.25
268,00
92.00

601.25
268.00
92.00

601.25
268.00
92.00

601.25
268.00
92.00

601.25
268.00
92.00

NOV | DEC

 

 

or ene

wot ow

ae 4 ee

Ae me ae

om amen.

- Or eer

ewe Tete we

-”
 

Bae es st AST EO -CN- Lk AA DIC OCUMON dni L 1/27/19 RP AaQe-PE.0L.69 wn wie eee oe wine

 

Www. KELMANLAW.COoM
PK ELMAN@KELMANLAW.COM

SS bili to

PETER KELMAN, ESQ.
ATTORNEY AT LAW
375 TOTTEN POND ROAD, SUITE 102
WALTHAM, MASSACHUSETTS 02451-2010

 

By First Class Mail
July 10, 2019

Sharon Shin, Esq.

Lewis Brisbois

633 W. Sth Street, Suite 4000
Los Angeles, CA 90071

Email: Sharon.Shin@lewisbrisbols.com

Giovanni Tosti, Manager

Herb Chambers of Wayland, Inc.
533 Boston Post Road

Wayland, MA 01778

Re: __ Stepan Petrosyan, Vehicle ID # ZAMS7RTA0H 12249867

Dear Ms. Shin and Mr. Tosti:

Unfortunately, I have not received a proposal from either of you to resolve the dispute with
respect to Stepan’s automobile.

Thus, I am an advising you that unless this matter is resolved within the next 30 days, I will
bring a lawsuit against all appropriate parties alleging violations of Massachusetts General Laws
Chapters 93A, 93B, 176D, and 128 U.S.C. §§ 1961 — 1968 for all of the reasons that I have set
forth in my previous communications to you. Other causes of action will be cited as appropriate.

For your convenience and the convenience of any new eyeballs that may be viewing this for the
first time, I will briefly set forth the relevant facts which give rise to Mr. Pertosyan’s claims. I
will be as concise as possible and mince no words.

On November 12, 2016, Mr. Petrosyan leased the above vehicle from Herb Chambers of
Wayland, Inc. Mr. Petrosyan had the car serviced as required, meaning that all service to
maintain the car as set forth in the owner’s manual was performed. Namely, Mr. Petrosyan had
the oil changed twice at 11,000 miles and 22,000 miles by his personal mechanic. If there is any
doubt as to whether such service was indeed performed, please see Exhibit A, Affidavit of Sarkis
Toukhmanian. Moreover please note that the invoice given to Stepan when he retrieved his car
from Herb Chambers contained the following notes: “Checked oil level, oil is full. ... Oil does

 

PHONE: (781) 684 - 8448
Fax: (781) 207 - 7897
Case 1:19-cv-12425-DJC Document 1-1 Filed 11/27/19 Page 57 of 69

July 10, 2019

Sharon Shin, Esq.
Giovanni Tosti

Page 2 of 3

not look to have [any] fuel or metal in it.” Such observations are inconsistent with any claim
that Stepan had not changed his oil as recently as January 2019.

On or about February 25, 2019, Stepan contacted Herb Chambers so that some recall work could
be taken care of. At that time his check engine had been going on and off, flickering so to
speak. He reported that to Herb Chambers and was told that since the light did not remain on,
that there was no urgency for his car to be serviced, and that any service relative to the light
could wait until his recall work was done. Herb Chambers scheduled Stepan for service on
March 7 to handle the recall work and the engine issue. On or about February 28, Stepan called
Herb Chambers again because he now noticed a knocking sound coming from the engine. Herb
Chambers told Stepan that such a sound was common and once again there was no reason for
immediate service. Herb Chambers said that this issue would be dealt with during the already
scheduled March 7 appointment. Further, Herb Chambers told Stepan that the engine issues
would be covered by Maserati’s warranty.

Stepan brought his car to Herb Chambers on Thursday, March 7 for his appointment. Herb
Chambers kept his car for five days before informing Stepan as to the results of its service. On
March 11, Herb Chambers called Stepan and told him he needed a new engine. Herb Chambers
did not tell Stepan why a new engine was needed; Stepan was simply told this conclusion
without any reason for the diagnosis. In fact, to this day, Stepan has never been told why the car
needs a new engine. He asked Herb Chambers about this and got evasive answers. Basically,
Herb Chambers did not respond to the question and just talked about the fact that this was a
watranty job, and that it was up to Maserati USA (“Maserati”) to determine if Maserati would
cover the cost of repair.

As I have written about extensively, especially in my letter to you dated June 24, 2019, Maserati
ultimately denied to cover the cost of replacing the engine under its warranty. I have attached a
redacted copy of that letter, once again, for novice eyeballs. On April 17, when Stepan retrieved
his car from Herb Chambers, after it had remained there for five weeks, Herb Chambers gave
Stepan an invoice, invoice number 31179, dated April 17, 2019, in which Herb Chambers set
forth the reasons that Maserati denied warranty coverage. The stated reasons were in quotes,
suggesting that it was language that Herb Chambers received from Maserati and was quoiting
ver batim. As I] explained in my June 24 letter, all of the stated reasons were either outright lies,
inventions of non-existent contract provisions, or irrelevant to the subject matter at hand.
Nothing but the inadequacy of the maintenance receipts was cited as a reason for denying
warranty coverage. Silence speaks volumes, and the combined silence of Maserati and Herb
Chambers as to any other condition to disqualify warranty coverage will scream fraud if some
other reason is now cited, ex post facto.

Without question, many suspicious and unexplained facts and circumstances of this highly
dubious transaction clearly give rise to claims under the aforementioned statutes, including but
not limited to the following,: (a) the failure of Herb Chambers to adequately service Stepan’s car
be nec. « LASCrd19-CV-12425-DIC Document.1:1_Biled 11/27/19 . Rage.58.0f 69... |.

July 10, 2019

Sharon Shin, Esq.
Giovanni Tosti

Page 3 of 3

when he notified them of its mechanical problems, (b) the failure of Herb Chambers to ever
disclose to Stepan the reason the engine needed to be replaced; (c) the mendacity of Maserati to
invent fictitious warranty requirements as the basis for denying warranty coverage to Stepan; (d)
the failure of Maserati to honestly deal with Stepan with respect to processing his warranty
claim; and (e) the stupidity and deceptiveness of Maserati to rely solely on Herb Chambers for
an assessment of the damage to Stepan’s car (never a good idea to ask the child whose hand you

caught in the cookie jar to tell you who stole the cookies).

Demand ts hereby made for treble payment of all damages incurred by Stepan as a result of your

unfair acts and deceptive practices and for payment of all attorney's fees incurred by Stepan in

prosecution of this claim.

Unless this matter is resolved in a timely manner in accordance with the demand set forth above,
suit will be filed immediately. No accommodations will be given to enlarge any period of time
for discussions.

I look forward to your response.

Thank you.

Sincerely yours,

 

Peter Kelman

Ene.
CC: Stepan Petrosyan (via email)

-m..

5
woe

 

_ AFFIDAVIT OF
SARKIS TOUKHMANIAN
I, Sarkis (“Sergio”) Toukhmanian, hereby declare, under the pains and penalties
of perjury that the following statements are true:

L. I am the son of Armen Toukhmanian, the owner of American Auto
Céllisiéd, iie., 4 Massachiisetts Cérperatisli. My fatliéy Has dwiiéd: fie
company for over 35 years.

2. 1 am a mechanic who specializes in automotive repairs and service, | am
the current manager of American Auto Collision, Inc.
3. Stepan Petrosyan is a customer of mine. I have serviced his automobile.
4. Upon review of the attached invoices, I recall performing a routine oil
change and routine cleaning of his Maserati in December of 2017 and
January of 2019.
5, Upon review of the attached invoices, I recall that Stepan provided me

with the oil and the oil filter that I used for the oil changes.

hax

Sakis Toukhoianiag

Tol Lal?

Dat

affidavit of Sarkis Toukhmanian.doo 1 T0019
1 ay

Case.1:19-cy-12425.DIm. RocumentA:1 Filed 11/27/19. Page 60.0f Gon... ee od

PETER KELMAN, ESQ.
ATTORNEY AT LAW
375 TOTTEN POND RoaD, SUITE 102
WALTHAM, MASSACHUSETTS 02451-2010

.

 

Www. KELMANLAW:COM . PHONE: (781) 684 - $448
PKELMAN@KELMANLAW.COM Fax: (781) 207 ~ 7897

By First Class Mail & Emaijl

June 24, 2019

Sharon Shin, Esq.

Lewis Brisbois

633 W. Sth Street, Suite 4000
Los Angeles, CA 90071

Email: Sharon.Shin@lewlsbrisbols.com
Re: ___ Stepan Petrosyan, Vehicle ID # ZAMS7TRTA0H1 2249867

Hello Sharon,

- I thought I would send you this letter to give you some additional food for thought while you
await receipt of documents from Maserati USA. .

This weekend I had an interesting discussion a colleague. I went for a walk with an attorney
friend of mine and our dogs. While we were walking [ told him a little bit about the dispute
between Stepan and you. My friend said it reminded him of some matters he had handled a
while ago where, and this might be the part that is hard to believe, he found the RICO statute to
be applicable, He then told me a little bit about RICO. And the more I thought about it I think he

is right.
Case 1:19-cv-12425-DJC Document 1-1 Filed 11/27/19 Page 61 of 69

June 24, 2019

Legal Department
Maserati, USA

Page 2 of 5

It seems to me, that based on the facts that I know now, that there may be some collaboration, or
in the words of the statute, conspiracy, between Maserati USA and Herb Chambers of Wayland.
I find it rather extraordinary that each of you could come up with a similar story that would
require Stepan to submit detailed maintenance receipts to you when detailed maintenance
receipts are not required by your warranty. In fact, it's hard for me to fathom why you and Herb
Chambers of Boston asked Stepan to provide maintenance receipts subsequent to the ones he
originally provided. I have no idea where either party came up with the story that the warranty
required submission of maintenance receipts requiring Stepan’s signature for gosh sakes.
However, I remain open to the fact that I may have missed this language in the warranty. So, if I
have overlooked that language, and if you can point it out to me, 1 would be grateful and will
reconsider my position.

But if you are going to assert that Stepan was bound by warranty language requiring the
submission of detailed maintenance receipts, let me advise you of this observation. At the time
Stepan leased his vehicle from Herb Chambers, he entered into a Motor Vehicle Purchase
Contract. I attach a copy of said Motor Vehicle Purchase Contract to this letter. Note that right
in the middle of the contract, enclosed in a little box, there is a section entitled “WARRANTY
INFORMATION.” The language below the title reads as follows:

This vehicle carries an express warranty. Purchaser may obtain a copy of
such warranty from the dealer at time of order and will receive the warranty
at time of delivery.

As you may have surmised by now, Stepan is a fairly meticulous record keeper. He has given
me all of the documents he received from Herb Chambers when they delivered his car to him in
November of 2016. At that time, Stepan received a booklet entitled Maserati Ghibli Warranty
Card. As far as I can tell, that’s the warranty referred to in the Motor Vehicle Purchase
Contract. Unless you can show that someplace in that booklet there is language requiring Stepan
to provide the detailed maintenance receipts you now ask for, I think you are on thin ice.

Back to the RICO statute. Upon review of the statute, 1 think all elements for a cause of action
are present. You see, you told me on the phone that there were several reasons that Maserati
USA can deny coverage under a warranty. You said there were three reasons that warranty
coverage is typically denied. However, in looking at the invoice that Stepan received from Herb
Chambers of Wayland, I think Maserati USA told Stepan its reason for denial of coverage, as
communicated through its agent, Herb Chambers.

The day Stepan retrieved his car from Herb Chambers, he was given an invoice. At the end, that
invoice states: “Warranty response from Maserati as follows.” That is unambiguous. Herb
Chambers was listing for Stepan Maserati’s reason for denying warranty coverage, Your reason,
Stated right on that invoice, was that the maintenance receipts he submitted were insufficient for
Case 1:19-cv-12425-DJC . Document 1-1 Filed 11/27/19 Page 62 of 69°

June 24, 2019

Legal Department
Maserati, USA

Page 3 of 5

your requirements. So, I don't see how you could now claim that there were other reasons. As
they say in the law, I think you are estopped from now asserting any other reason.

Now let’s examine those reasons that Herb Chambers stated that you stated were the reasons the
maintenance receipts that Stepan. submitted were unacceptable. I quote from the invoice Herb
Chambers delivered to Stepan on April 17, 2019, That invoice, in the last paragraph states:

“Attached maintenance receipts are not valid per Maserati requirements. No
invoice number on them, no customer signature, and no indication that they
were paid. The invoice also states that the customer provided the oil and
OEM filter.”

Now let’s examine the veracity of each of those Statements, one by one. First of all, where are
these Maserati “requirements” set forth? Were these requirements ever communicated to
Stepan? If so, please tell me where and when and in what form? And if these requirements
were not communicated to Stepan, then under what theory of law is he bound by them? Second,
you state no invoice number on them. That’s funny, in the upper right hand comer of the first
page of each invoice, I see an item labeled ‘Workfile ID:”. Is this not an invoice number? If
not, what is it? Or is this another case of not fulfilling some Maserati requirement that we are
not aware of? Third, you state there is no indication they were paid. Again, that’s funny, I think
I see on page two of each invoice the stamped legend “PAID.” Do you see that? I suspect so.
Fourth, you claim that there is no customer signature on each invoice. Well that is a stumper. A
stumper in that I can’t ever remember providing a mechanic with my Signature to a customer
invoice for an oil change. Typically, a customer may be asked to sign a statement that the
mechanic can perform the required work, but asking a customer to Sign an invoice is not
something I am familiar with. I will be interested to listen to your expert testimony that such is
the customary way that business is done. Finally, your last comment is that the customer
provided the oil and OEM filter. True. And was there anything wrong with the oil and the
OEM filter that Stepan provided? You don’t say that. In fact, if you check the part numbers
listed after each component, you will discover that they are genuine Maserati part numbers.

So, as I tally my scorecard for evaluating your objections to the receipts Stepan gave you, I have
the following:

¢ No contractual basis for your claim that Stepan was required to submit detailed
maintenance receipts;
Two lies;
One irrelevant statement about a non-existent course of business; and
One accurate statement that shows Stepan provided authentic Maserati parts.

And for all of the above reasons, and only those reasons, Maserati declined to honor its
warranty.
Case 1:19-cv-12425-DJC Document 1-1 Filed 11/27/19 Page 63 of 69

June 24, 2019

Legal Department
Maserati, USA

Page 4 of 5

But please don’t get me wrong, none of the above paragraph matters, because none of it was a
condition precedent to Maserati honoring the terms of its warranty. I get the distinct feeling that
after Stepan purchased the lease for this $64,000 automobile, which lease came with your new
car warranty, that Maserati wanted to make it difficult for Stepan to receive any benefit under
that warranty. A warranty which had a cost bundled into the purchase price of the automobile.
Why would Maserati want to treat Stepan like that? Why would any manufacturer of any item
want to treat its customer that way? .

The way I look at it, you and Herb Chambers constitute Separate parties, engaging in a common
conspiracy (sorry to use such a charged word), using the required instrumentalities, all for the
purpose of disguising the failure of Herb Chambers to properly advise Stepan when he called to
inform Herb Chambers about the symptoms of engine failure, namely the engine knock and the
flashing check engine light. And those symptoms required immediate attention, but for some
reason Herb Chambers failed to provide the service that was required. And then the two of you
engaged in a concerted cover up designed to protect each of you from bearing the $37,000
expense of repairing Stepan’s engine, which was damaged by the failure of Herb Chambers to
promptly service it when Stepan told Herb Chambers of those conditions. And that concerted
cover up consisted of inventing apocryphal terms that you insisted that Stepan had to comply
with before he was entitled to receive benefits under his warranty. Yes, I think the facts fit the
Statute rather well. What do you think?

I have one other theory that I would like to run by you. I have always been interested in this line
of thought, and I think this case I will give me a perfect opportunity to explore it. My theory is
this. That by denying coverage to Stepan which it should provide pursuant to its warranty,
Maserati USA is engaging in a form of insurance fraud. I am certain that when Stepan paid for
his new Maserati via his lease, some consideration went to Maserati USA because of its
generous warranty. And now I believe you are denying coverage under that warranty which you
are obligated to provide. So, until you convince me otherwise, I think you are wrongfully
denying Stepan certain benefits which he has paid for and to which he is entitled.

It is my belief that a warranty is a form of insurance. Except in a warranty all the payments are
up front, bundled into the purchase price of the consumer good. And Massachusetts citizens are
protected from insurance fraud pursuant to Massachusetts General Laws Chapter 176D.

An interesting coincidence about all of these statutes that I have discussed with you, namely
Massachusetts General Laws Chapters 93A, 93B, and 176D, and RICO is that they all provide a
plaintiff with treble damages and attorney's fees. I think the courts and law makers do not look

very favorably on your actions.

Thus, there will be no resolution of Stepan’s claims that does not compensate him for treble
damages incurred (such as his monthly lease payments while the car is unusable, costs of
Paar a

Gase4:19-c\412425-DIC.. Doeument 1-1 Filed 11/27/49...Page.64 of 69.0. ni Bn i

rt

June 24, 2019

Legal Department
Maserati, USA

Page 5 of 5

alternative transportation, etc.) and for his legal fees, I am encouraging you to quickly settle for
your benefit, so his damages are mitigated,

T look forward to hearing from you.
Thank you.
Sincerely yours,

Peter Kelman

 

Enc.
CC: Giovanni Tosti (by first class mail)
Stepan Petrosyan (via email)
tha now = en CASE Rb O+CVe12425-DIC. .Documsat dil » Giles 11/27/19 .Rage GR OL 69 nad. oa Stim

 

WERE COPE ER © bad Ci tortnd

: PURCHASE CONTRACT _ Foe .
DEALH ‘eri; RR a OS egeit > ois ach ex ACUSHH 6515
—_, 5 ~ : i Ceres ; oa * BAe we bed : c a i ‘

 
 
  

te neh eeee

USEO

bts «ore ae
eS ens « ~ rey
* we

POLICECAR REBUILT INSU TOTAL
R AQUANTITY) —USED-El' Ir arpupanig, - < FORMER LEASED-CARO) ” FORMER £ DAILY ‘RENTAL: . BT RICAB ,

eae Te

967 ....... -|2..BLACK .. [2 SABBIA..

or

tay obtiin a at
‘Such’ from te ‘dealer Usa’
“request order and willrecd
the warrenty at time df delivery. Price of Unit

tes

‘ __ Salas Tax: ‘ amhountte dristudedsin?
“ daht hand column only when. s
dealership ‘check its ‘lesued inf.

irae

eotehe ese.

been:
_
jarount may, ye at y your
ou to or In part for a
you. Your to my We osit shall be i addition to
of or reme royided by applicable
i the foregalng, ¢ eae
of my hind he ai
you,  Fefurd: fie’ fence! to

ay?

ARE
ween coe Purchaser's Initials [ °
J upon or
are-met: . . . .
Hy ie contract Is signed by dealer or his/her authorized representative; -
2) Other: —. —_ . .
(8) Other; =____-. a

PURCHASER MAY CANCEL THIS CONTRACT AND RECEIVE AFULL
aye UNTIL S/HE A_COPY OF -THIS

GIVE NOTICE OF

‘tiont-and back of thie order cémprisa
agreament betvean the ualer

$
1 minus lines 2, 3

and no othet ayrdafisht.or
has bedi made or enterdd

ae
e oytta

 

+ PRb Eon 6 eh mete nen an we me ©
.-- Gase 1:19-cvw12425.DJC . Documeanti-1 Filed 11/2749 Page 46 of.69

Aug 08 18 0424p Marinelli Law Offices "7818480827 p2

Sey to I le

Frank A. Marinelli
Attorney at Law
439 Washington Streat
Alaq admitted Braintree, Ma. 02184
In ahode Taland Tel: 781-849~0400
Pax: 781-848~9927
Email: Smarinellilaw@aol.caom

Auqust 8, 2019

BY PEDERAL EXPRESS and FAX: 781-207-7897

Peter Kelman

Attorney at Law

375 Totten Pond Road
Suite 102

Waltham, MA 02451-2010

Re: Stepan Petrosyan,
2017 Maserati Ghibli S VIN ZAMS7RTAOH1216967 (the “vehicle”)

Dear Attorney Kelman:

Please be advised that this office represents the entity doing
business as Herb Chambers Masexati (“Chambers”) of Wayland, MA
in connection with the allegations contained in your letter
dated July 10, 2019 (the “demand letter”) .

The demand letter’s allegations of any cause of action against
Chambers are denied. Chambers did nothing wrong and did not
perpetrate any knowing and/or intentional unfaizx and/or
deceptive act and/or practiae.!

Approximately thirty-three (33) months ago, on November 12,
2016, your client leased at Chambers the new 2017 Maserati for a
period of thixty-nine (39) months ending on February 12, 2020.
Prior to leasing the new vehicle in 2016, Mr, Petrosyan
inspected the vehicla, test-drove it and/or was free to have an
expert of his choice inspect the vehicle. ‘The vehicle conformed
to the lease contract. Atwood v. Best, 21 Mass. App. Ct. 70
(1985). When Me. Petrosyan took delivery of the vehicle in

 

iChambers asserts that the demand letter doas not comply with tha requirements
of M.G.L. c. 939A, Without limitation, as converns Chambers, the demand
letter does not roasonably deseribe any unfaix and/or deceptive aat and/or
practace. Any allegations aoncerning Chambers contained in other Attornay
Kelman Letters dated June 18, 2019 and Juna 24, 2019, axe also denied.

1
Case 1:19-cv-12425-DJC Document 1-1 Filed 11/27/19 Page 67 of 69

Aug 08 19 04:25p Marinelli Law Officas 7818469027 p3

2016, the vehicle was fit for its ordinary purpose. Walsh v.
Atamian Motors, 10 Mass.App.Ct. 928 (1980) .2

Exrom November 2016 through March 7, 2019, Mx. Petrosyan drova
the vehicle 24,255 milas,

From November 2016 through early March 2019 - or the entixe
24,255 miles driven by your client - Chambers did not sarvica
the engine; Mr. Petrosyan did not bring the vehicle te Chambers
for engine sexvieo or for ary aid change(z) from Novewher 2016
through eaxly March 2019.5 On March 7, 2019, Mr. Petrosyan
brought the vehicle to Chambers. On Maroh 7, 2019, without
limitation, the check engine light was on, the low oil Light was
on and the engine Was knocking. As acknowledged (p. 2, demand
letter) the vehicle’s engine needed to he replaced. A dispute
ensued between Mr. Patrosyan and his representative Attorney
Kelman, on the one hand, and the manufacturer of the vehicle,
MNA, on the other hand, as to whether the cost of engine
replacement would be covered under the manufacturer’s [MNA]
warranty. Such a manufacturer's warranty dispute - whether the
cost of engine replacement would be covered/paid under the MNA
warranty - is a matter between MNA, the manufacturer, and Mr.
Petrosyan. Attorney Kelman stated (p. 2, demand letter) that
“Maserati ultimately danied to sever the cost of replacing the
engine under its warrxanty. I [Attorney Kelman] have attached a
redacted copy of that [Maserati] letter, onee again, for novice
eyeballs...” Contxary to that asgextion, a copy of said
Maserati’s (manufacturer’s) letter to Mr. Petrosyan or his
representative was not included with the demand letter sent to
Chambexs, The demand letter (p. 2) asserts that MNA denied
warranty coverage for a replacement engine due to inadequate
maintenance receipts. After leaving the vehicle at Chambers on
March 7, 2019, and heing provided with a loaner car by Chambers,

 

* In oxder for a consumer to prevail in an action for damagas for breach of an
implied warranty of merchantability under G.L. 0. 106, Seation 2-314, he/she
must demonstrata that the commodity wae not reasonably suitable for the
ordinary uses for which gooda of that kind and deseription ara sold, Mend v.
Coca Cola Bottling Co., 329 Maga. 440, 442 (1952), quoted with approval in
Vineent v. Nicholas &. Tsiknas Co., 337 Mass 726, 729 (1958), and that such
defect or breach existed at the time of sale and proximately caused the
damaged complained of. Kaxrod v. Edward E. Tower Co., 346 Maas, 532 (1963).
Benavides v. Stop & Sh inc., 346 Mass. 154, 156 (1963). See Walsh v.
Atanian Motors, 10 Mass.App.Ct. 828 (1980). The 2027 Maserats. wan ELL for
ite oxdinary purposo whan delivered to Mr. Petrosyan in November 2016, and
was driven 24,255 milas as of Maxch 7, 2019.

3 On February 22, 2017, approximately threa (3) months post-lease
conmencement (4,772 nilea), Mr. Petrosyan brought the vehicla to Chambers for
a aoftware update. Mr. Petrosyan deGlined an alignment and replacenant of a
frent left tire, which had a “bubble” in it (RO 25053).

2
Case 1:19-cv-12425-DJC Document1-1 Filed 11/27/19 Page 68 of 69

eerie leer eae yom.

7818480027 p4

“Aug UO ly UdZop =” Marinelli) Law Uttices

Mr, Patrosyan took a significant time to preduce for MNA, the
manufactuzex, any doauments relating to Mr. Fetrosyan’s alleged
Maintenance/service of the engine including any o41 change for
the period November 2016 through March 7, 2019. Finally, during
April 2019, Mr. Petrosyan produced two (2) “American Auto
Collision” receipts concerning alleged oil changes on Decenber
21, 2017 (11,205 miles) and January 2, 2019 (22,572 miles), each
of which reference Mr. Petrosyan providing the oil and the
filter tc Amerioan Auto Collision.4 Any dispute about whether
the cost of a replacement engine should be Sovered/paid undex
MNA’s new car warranty is a manufacturer’ s Warranty dispute
between MNA and Mr. Petrosyan. Please provide to this office a
copy of all documents (inoluding any emails and correspondence)
relating te the complete course of dealing between the
manufacturer/distributor of the vehicle, MNA, and Mr. Petrosyan
and/or his representative (g) .

Chambers never serviced or evaluated the vehicle’s engine prior
to Mr. Petrosyan appearing at Chambers on March 7, 2019, with a
vehicle that had, without limitation, significant angine
knooking, engine light on and lew oil light on.5 Contrary to any
allegation, Chambers did not cause the vehicle’s need for an
engine replacement. The demand letter deas not presant any
basis for any liability (and/or aausation) of Chambers as
relates to the vehicle’s need for a replacement engine.* The
Qispute is about whether MNA, manufacturer/distributer of the
vehicle, ox Mr. Petrosyan should be responsible for the cost of
engine replacement ~- a matter hetween MNA and its
representative (s) and Mr. Petrosyan and his representative (s) .?

 

* Please produce to this offica a copy of all mmintenance/service racords for
the vehicle since Mr. Patresyan took delivery of the vehicle in November
2016.
* On March 7, 2019, mr. Patrosyan indicated that thege matters just cacurrad.
Wathout limitation, Chambers disputes assertions of the 144 paragraph, pp. 2 of
the demand letter [call(s) to “Herb Chamhers” - no personnel, identified).
Chambars did not tall Mr, Petrosyan te drive the vohicle with an engine light
en, a low o1.1 light on and/or knocking engina. Chambers notes the absence of
auch assertion(s) in prior letter(s) dated dune 18, 2019 and June 24, 2019.
Mr. Testi disputes charactexization(s) contained in Attorney Kelman‘'s lettors
concerning talaphone calla that were made by Attorney Kelman te Mr. Toasts,
* The demand latter doas not present any evidence (expert or otherwise) to
support any allegation against Chambers aa relates to tha vehicla‘a need for
. & replacament engina.
‘Contrary to the demand letter’s assertiona againat Chambors, M.G.L. ¢. 90,
sec. 7N % (5) provides: “Nothing in this section shall be construed as
imposing any liability on an authorized dealer or creating any cause of
aetion Sy a consumer against a dealer under the provisions of this saction.”
GL, ¢ $0, Sac. IN 4 {10) atates that whara a manulagtuxrer’ a warranty ia in
effect, the manufacturer shali hold the dealers hamless fren and aqainet all
damages, liabilities, lossas and reasonable expenses of suit, dneluding

3
(a De mn. -nfsage 1:19-Cvs12425.DIC" DRocumentt-1...Filed11/27/19_.Rage £9 069 2 we sh

 

Aug UO TY wancop Manne Law UMmogs 7818489027 po

, Concerning the demand letter’s threat to file Litigation against
Chambers (p. 1 and 3, demand letter), Chambers asserts, without
limitation, that there is no good ground to file a threatened
lawsuit against Chambers. Chambers will, without limitation,
defend against any such threatened lawsuit if filed against
Chambers. ,

Chambers reserves all rights including the right to supplament
ox modify this response at any tims.®

Thank you for your attention to this matter.

bb&.WI Norigel.

Frank A. Marinelli

  

’

 

xeusonable attameys'’ fees arising out of o: inourrad by the dealer by Lts
compliance with the provisions of this asation if such manufacturer, having
baen netified in writing by the dealer that such rights havea been aasgertod by
& consumer, faile to resolve the same at its own expansa in or within seven
husinesa days.

8 Substantive daability windar the Maasachusetts coneumer protaction statute
xequires a shéwing of conduct that (1) falls within the penumbra of geome
conmon~law, gtatutory or other establishad condept of unfairness; (2) is
immoral, unethical, oppressive, ox wneexupulous; and (3) aauses substantial
anjury to sensumara er other business persons, McDermott v. Marcus, Errico,
Emmer_ & Brooks, P.C., D. Mass 2012, 912 F. Supp. 24 1. Thare was no such
conduct concerning Chambers’ limited course of dealing with Mr. Petrosyan and
the vehicle’s need for a replacement engine.
